Exhibit 10.5

 

 

SPANSION INC.,

as Parent

and

SPANSION LLC, and

certain of its subsidiaries party hereto,

as Borrowers

 

 

 

 

LOAN AND SECURITY AGREEMENT

Dated as of May 10, 2010

$65,000,000

 

 

 

 

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

and

BANK OF AMERICA, N.A.,

as Administrative Agent, Sole Lead Arranger,

Sole Bookrunner, and Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page Section 1.    DEFINITIONS; RULES OF CONSTRUCTION    1

1.1

   Definitions    1

1.2

   Accounting Terms    27

1.3

   Uniform Commercial Code    28

1.4

   Certain Matters of Construction    28 Section 2.    CREDIT FACILITIES    29

2.1

   Revolver Commitment    29

2.2

   Increase in Revolver Commitments    30

2.3

   Letter of Credit Facility    32 Section 3.    INTEREST, FEES AND CHARGES   
34

3.1

   Interest    34

3.2

   Fees    36

3.3

   Computation of Interest, Fees, Yield Protection    37

3.4

   Reimbursement Obligations    37

3.5

   Illegality    37

3.6

   Inability to Determine Rates    38

3.7

   Increased Costs; Capital Adequacy    38

3.8

   Mitigation    39

3.9

   Funding Losses    39

3.10

   Maximum Interest    40 Section 4.    LOAN ADMINISTRATION    40

4.1

   Manner of Borrowing and Funding Revolver Loans    40

4.2

   Defaulting Lender    42

4.3

   Number and Amount of LIBOR Loans; Determination of Rate    42

4.4

   Borrower Agent    42

4.5

   One Obligation    42

4.6

   Effect of Termination    43 Section 5.    PAYMENTS    43

5.1

   General Payment Provisions    43

5.2

   Repayment of Revolver Loans    43

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

5.3

   Intentionally Omitted    43

5.4

   Payment of Other Obligations    43

5.5

   Marshaling; Payments Set Aside    43

5.6

   Post-Default Allocation of Payments    44

5.7

   Application of Payments    45

5.8

   Loan Account; Account Stated    45

5.9

   Taxes    45

5.10

   Lender Tax Information; Refunds    46

5.11

   Nature and Extent of Each Borrower’s Liability    48

Section 6.

   CONDITIONS PRECEDENT    50

6.1

   Conditions Precedent to Initial Revolver Loans    50

6.2

   Conditions Precedent to All Credit Extensions    52 Section 7.    COLLATERAL
   52

7.1

   Grant of Security Interest    52

7.2

   Lien on Deposit Accounts; Cash Collateral    55

7.3

   Real Estate Collateral    55

7.4

   Other Collateral    55

7.5

   No Assumption of Liability    56

7.6

   Further Assurances    56 Section 8.    COLLATERAL ADMINISTRATION    56

8.1

   Borrowing Base Certificates    56

8.2

   Administration of Accounts    57

8.3

   Administration of Inventory    58

8.4

   Administration of Equipment    58

8.5

   Administration of Deposit Accounts    58

8.6

   General Provisions    59

8.7

   Power of Attorney    60

Section 9.

   REPRESENTATIONS AND WARRANTIES    61

9.1

   General Representations and Warranties    61

9.2

   Complete Disclosure    66

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 10.

   COVENANTS AND CONTINUING AGREEMENTS    67

10.1

   Affirmative Covenants    67

10.2

   Negative Covenants    71

10.3

   Financial Covenants    79 Section 11.    EVENTS OF DEFAULT; REMEDIES ON
DEFAULT    79

11.1

   Events of Default    79

11.2

   Remedies upon Default    81

11.3

   License    82

11.4

   Setoff    82

11.5

   Remedies Cumulative; No Waiver    82 Section 12.    AGENT    83

12.1

   Appointment, Authority and Duties of Agent    83

12.2

   Agreements Regarding Collateral and Field Examination Reports    84

12.3

   Reliance By Agent    85

12.4

   Action Upon Default    85

12.5

   Ratable Sharing    85

12.6

   Indemnification of Agent Indemnitees    85

12.7

   Limitation on Responsibilities of Agent    86

12.8

   Successor Agent and Co-Agents    86

12.9

   Due Diligence and Non-Reliance    87

12.10

   Replacement of Certain Lenders    87

12.11

   Remittance of Payments and Collections    87

12.12

   Agent in its Individual Capacity    88

12.13

   Agent Titles    88

12.14

   No Third Party Beneficiaries    89

12.15

   Intercreditor Agreement    89

Section 13.

   BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS    89

13.1

   Successors and Assigns    89

13.2

   Participations    89

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

13.3

   Assignments    90 Section 14.    MISCELLANEOUS    91

14.1

   Consents, Amendments and Waivers    91

14.2

   Indemnity    92

14.3

   Notices and Communications    92

14.4

   Performance of Borrowers’ Obligations    93

14.5

   Credit Inquiries    93

14.6

   Severability    93

14.7

   Cumulative Effect; Conflict of Terms    93

14.8

   Counterparts    93

14.9

   Entire Agreement    93

14.10

   Relationship with Lenders    94

14.11

   No Advisory or Fiduciary Responsibility    94

14.12

   Confidentiality    94

14.13

   [INTENTIONALLY OMITTED]    95

14.14

   GOVERNING LAW    95

14.15

   Consent to Forum; Arbitration    95

14.16

   Waivers by Borrowers    96

14.17

   Patriot Act Notice    97

 

-iv-



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

  Revolver Note

Exhibit B

  Assignment and Acceptance

Exhibit C

  Assignment Notice

Schedule 1.1

  Revolver Commitments of Lenders

Schedule 1.1E

  Existing Letters of Credit

Schedule R-1

  Real Estate Collateral

Schedule 8.5

  Deposit Accounts

Schedule 8.6.1

  Business Locations

Schedule 9.1.4

  Names and Capital Structure

Schedule 9.1.13

  Compliance with Laws

Schedule 9.1.14

  Environmental Matters/Environmental Notice

Schedule 9.1.15

  Restrictive Agreements

Schedule 9.1.16

  Litigation

Schedule 9.1.18

  Pension Plans

Schedule 9.1.20

  Labor Contracts

Schedule 9.1.21

  Payable Practices

Schedule 10.2.2

  Existing Liens

Schedule 10.2.5

  Investments

Schedule 10.2.17

  Existing Affiliate Transactions

Schedule 10.2.18

  Plans

 

-v-



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated as of May 10, 2010,
among SPANSION INC., a Delaware corporation (“Parent”), SPANSION LLC, a Delaware
limited liability company (“Spansion”) and certain of Spansion’s subsidiaries
party hereto (such subsidiaries together with Spansion, individually, a
“Borrower” and, collectively, the “Borrowers”), the financial institutions party
to this Agreement from time to time as lenders (collectively, the “Lenders”),
and BANK OF AMERICA, N.A., a national banking association, as Administrative
Agent, as Sole Lead Arranger, as Sole Bookrunner, and as agent for the Lenders
(in such capacity, “Agent”).

R E C I T A L S:

Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise. Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. As used herein, the following terms have the meanings set forth
below:

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Allocable Amount: as defined in Section 5.11.3.

 

-1-



--------------------------------------------------------------------------------

Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

Applicable Margin: with respect to any Type of Revolver Loan, the margin set
forth below, as determined by the Fixed Charge Coverage Ratio for the last
Fiscal Quarter:

 

Level

   Ratio    Base Rate
Revolver
Loans     LIBOR
Revolver
Loans  

I

   ³ 1.50:1.00    1.75 %    2.75 % 

II

   ³ 1.25:1.00


< 1.50:1.00

   2.00 %    3.00 % 

III

   ³ 1:00:1.00


< 1.25:1.00

   2.25 %    3.25 % 

IV

   < 1:00:1.00    3.00 %    4.00 % 

During the first Loan Year, margins shall be 3.50% with respect to LIBOR
Revolver Loans and 2.50% with respect to Base Rate Revolver Loans. Thereafter,
the margins shall be subject to increase or decrease upon receipt by Agent
pursuant to Section 10.1.2 of the financial statements and corresponding
Compliance Certificate for the last Fiscal Quarter, which change shall be
effective on the first day of the calendar month following receipt. If, by the
first day of a month, any financial statements and Compliance Certificate due in
the preceding month have not been received, then, at the option of Agent or
Required Lenders, the margins shall be determined as if Level IV were
applicable, from such day until the first day of the calendar month following
actual receipt.

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit B.

Availability: the Borrowing Base minus the principal balance of all Revolver
Loans.

 

-2-



--------------------------------------------------------------------------------

Availability Block: $0; provided, that if immediately prior to the making of any
mandatory prepayment of the Term Loan as set forth in Section 2.03(b)(i) of the
Term Loan Agreement Agent determines on a pro forma basis using the information
provided in the notice given to Agent pursuant to Section 10.1.3(n), that after
the making of any mandatory prepayment of the Term Loan as set forth in
Section 2.03(b)(i) of the Term Loan Agreement, the sum of Availability plus
Qualified Cash will be less than $100,000,000 (such deficiency being defined as
the “Pro Forma Liquidity Deficiency”), immediately prior to the making of such
mandatory prepayment the Availability Block shall be increased to the greater of
(i) 10% of the aggregate Revolver Commitments then in effect, and (ii) the Pro
Forma Liquidity Deficiency.

Availability Reserve: the sum (without duplication) of (a) the LC Reserve;
(b) the Bank Product Reserve; (c) the Dilution Reserve; (d) the Availability
Block, (e) the aggregate amount of liabilities secured by Liens (other than
Liens in favor of the Term Loan Agent securing Borrowers’ obligations under the
Term Loan Documents) upon Collateral that are senior to Agent’s Liens (but
imposition of any such reserve shall not waive an Event of Default arising
therefrom); and (f) such additional reserves, in such amounts and with respect
to such matters, as Agent in its Credit Judgment may elect to impose from time
to time.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

Bank Product: any of the following products, services or facilities extended to
any Borrower or Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) leases and other banking
products or services as may be requested by any Borrower or Subsidiary, other
than Letters of Credit; provided, however, that for any of the foregoing (other
than those provided by Bank of America or its Affiliates) to be included as an
“Obligation” for purposes of a distribution under Section 5.6.1, the applicable
Secured Party and Obligor must have previously provided written notice to Agent
of (i) the existence of such Bank Product, (ii) the maximum dollar amount of
obligations arising thereunder to be included as a Bank Product Reserve (“Bank
Product Amount”), and (iii) the methodology to be used by such parties in
determining the Bank Product Debt owing from time to time. The Bank Product
Amount may be changed from time to time upon written notice to Agent by the
Secured Party and Obligor. No Bank Product Amount may be established or
increased at any time that a Default or Event of Default exists, or if a reserve
in such amount would cause an Overadvance.

Bank Product Amount: as defined in the definition of Bank Product.

Bank Product Debt: Debt and other obligations of an Obligor relating to Bank
Products.

Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its discretion in respect of Bank Product Debt.

Bankruptcy Code: Title 11 of the United States Code.

 

-3-



--------------------------------------------------------------------------------

Bankruptcy Court: the United States Bankruptcy Court for the District of
Delaware.

Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30-day interest period as determined on such day, plus 2.50%.

Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.

Borrower Agent: as defined in Section 4.4.

Borrowing: a group of Revolver Loans of one Type that are made on the same day
or are converted into Revolver Loans of one Type on the same day.

Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the LC Reserve, minus
the Availability Block; or (b) the sum of the Domestic Accounts Formula Amount,
plus the Foreign Accounts (Qualified) Formula Amount, plus the Foreign Accounts
(Other) Formula Amount, minus the Availability Reserve.

Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify calculation of the Borrowing Base.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and California, and if such day relates to a LIBOR
Loan, any such day on which dealings in Dollar deposits are conducted between
banks in the London interbank Eurodollar market.

Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Capital Stock: means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

-4-



--------------------------------------------------------------------------------

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to Agent’s Liens for the benefit of
Secured Parties.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. “Cash
Collateralization” has a correlative meaning.

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank meeting the qualifications
specified in clause (b); (d) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.

Cash Management Services: any services provided from time to time by Bank of
America or any of its Affiliates to any Borrower or Subsidiary in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

 

-5-



--------------------------------------------------------------------------------

Change of Control: an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934),
directly or indirectly, of 35% or more of the equity securities of Parent
entitled to vote for members of the board of directors or equivalent governing
body of Parent on a fully-diluted basis; or

(b) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Parent, or control over the equity securities of
Parent entitled to elect a majority of members of the board of directors or
equivalent governing body of Parent; or

(c) Parent shall cease, directly or indirectly, to own and control legally and
beneficially all of the Capital Stock in any Borrower or Spansion Technology
LLC; provided, that if Spansion Technology LLC is dissolved in accordance with
the terms of this Agreement and Parent becomes the sole shareholder of Spansion
as a result thereof such dissolution shall not result in a Change of Control; or

(d) for any reason whatsoever (other than in connection with and as described in
the Plan of Reorganization), from and after the Plan Effective Date, a majority
of the board of directors of any Borrower ceases to be occupied by Persons who
either (i) were members of the board of directors of such Borrower on the Plan
Effective Date, or (ii) were nominated for election or appointed by the board of
directors such Borrower, a majority of whom were directors on the Plan Effective
Date or whose election or nomination for election was previously approved by a
majority of such directors; or

(e) a “change of control” or any comparable term under, and as defined in, the
Term Loan Agreement and the UBS Credit Line Documents (as such term is defined
in the Term Loan Agreement), if applicable, shall have occurred (but only so
long as any such document or agreement remains in effect and only to the extent
not waived under any such document or agreement).

Chapter 11 Case: means, collectively, the Insolvency Proceedings commenced by
Borrower, Parent and several of their Affiliates on March 1, 2009, under Chapter
11 of the Bankruptcy Code in the Bankruptcy Court, which proceedings are jointly
administered under case number 09-10690.

Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Revolver Loans, Letters of
Credit, Loan Documents, or the use thereof or transactions relating thereto,
(b) any action taken or omitted to be taken by any Indemnitee in connection with
any Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or

 

-6-



--------------------------------------------------------------------------------

observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986, as amended from time to time.

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

Commitment Increase Effective Date: as defined in Section 2.2(c).

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.

Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify compliance with Section 10.3, list all
outstanding Bank Products, indicate balances of Borrowers’ Qualified Cash and
calculate the applicable Level for the Applicable Margin.

Confirmation Order: the order (which order shall be reasonably satisfactory to
Agent and Lenders) of the Bankruptcy Court confirming the Plan of Reorganization
pursuant to Section 1129 of the Bankruptcy Code, together with all schedules and
exhibits thereto.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of non-performance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

Credit Judgment: Agent’s judgment exercised in good faith, based upon its
consideration of any factor that it believes (a) could adversely affect the
quantity, quality, mix or value of Collateral (including any Applicable Law that
may inhibit collection of an Account), the enforceability or priority of Agent’s
Liens, or the amount that Agent and Lenders could receive

 

-7-



--------------------------------------------------------------------------------

in liquidation of any Collateral; (b) suggests that any collateral report or
financial information delivered by any Obligor is incomplete, inaccurate or
misleading in any material respect; (c) materially increases the likelihood of
any Insolvency Proceeding involving an Obligor; or (d) creates or could result
in a Default or Event of Default. In exercising such judgment, Agent may
consider any factors that could increase the credit risk of lending to Borrowers
on the security of the Collateral.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, including
Capital Leases, but excluding trade payables and intercompany payables incurred
and being paid in the Ordinary Course of Business; (b) all Contingent
Obligations; (c) all reimbursement obligations in connection with letters of
credit issued for the account of such Person; and (d) in the case of a Borrower,
the Obligations. The Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation, limited liability company or similar legal entity) in which such
Person is a general partner or a joint venturer, unless such Debt is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedging Agreement on any date shall be deemed to be the Swap Termination Value
as of such date.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

Defaulting Lender: any Lender that (a) fails to make any payment or provide
funds to Agent or any Borrower as required hereunder or fails otherwise to
perform its obligations under any Loan Document, and such failure is not cured
within one Business Day, or (b) is the subject of any Insolvency Proceeding.

Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for a Borrower, in
favor of Agent, for the benefit of Secured Parties, as security for the
Obligations.

Dilution Percent: the percent, as calculated by Agent using its Credit Judgment
for any period, equal to (a) bad debt write-downs or write-offs, discounts,
returns, promotions, credits, credit memos and other dilutive items with respect
to Accounts, divided by (b) gross sales.

Dilution Reserve: a reserve established by Agent in its Credit Judgment if the
Dilution Percent exceeds 5% for any period, which reserve shall be in an amount
equal to 1.0% of Eligible Accounts for each whole percentage point (or fraction
thereof) that Dilution Percent exceeds 5%.

Disqualified Capital Stock: Capital Stock that, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable), or
upon the happening of any event, (a) matures (excluding any maturity as the
result of an optional redemption by the

 

-8-



--------------------------------------------------------------------------------

issuer thereof) or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, on or prior to the date that is 120 days after the Revolver
Termination Date, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities or (ii) any Capital Stock
referred to in clause (a) above, in each case at any time prior to the date that
is 120 days after the Revolver Termination Date, (c) contains any repurchase
obligation that may come into effect prior to payment in full of all
Obligations, (d) requires cash dividend payments prior to the date that is 120
days after the Revolver Termination Date, (e) is not common stock and does not
provide that any claims of any holder of such Capital Stock may have against the
issuer of such Capital Stock or its subsidiaries (including any claims as
judgment creditor or other creditor in respect of claims for the breach of any
covenant contained therein) shall be fully subordinated (including a full remedy
bar) to the Obligations in a manner satisfactory to Agent, (f) provides the
holders of such Capital Stock thereof with any rights to receive any cash upon
the occurrence of a Change of Control unless the rights to receive such cash are
contingent upon the Obligations being irrevocably paid in full, or (g) is
prohibited by the terms of this Agreement.

Distribution: any declaration or payment of a distribution, interest or dividend
on any Capital Stock (other than payment-in-kind); any distribution, advance or
repayment of Debt to a holder of Capital Stock; or any purchase, redemption, or
other acquisition or retirement for value of any Capital Stock.

Dollars: lawful money of the United States.

Domestic Accounts Formula Amount: 85% of the Value of Eligible Domestic
Accounts.

Domestic Subsidiary: any Subsidiary that is organized under the laws of any
jurisdiction of the United States.

Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent has first lien control for
withdrawal purposes.

Dominion/Covenant Trigger Event: as of any date of determination, that (a) an
Event of Default has occurred as of such date, or (b) the sum of Availability
plus Qualified Cash is less than $40,000,000 as of such date.

EBITDA: determined on a consolidated basis for Parent and Subsidiaries, net
income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets, losses arising from
impairment of assets, and any extraordinary gains (in each case, to the extent
included in determining net income).

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars and is deemed by Agent, in its Credit Judgment, to be an Eligible
Account; provided, that up to 1% of Eligible Accounts may be payable in Euros.
Without limiting the foregoing, no Account shall be an Eligible Account if
(a) it is unpaid for more than 60 days after the original due date, or more than
90 days after the original invoice date; (b) 50% or more of the Accounts owing
by the Account

 

-9-



--------------------------------------------------------------------------------

Debtor are not Eligible Accounts under the foregoing clause; (c) when aggregated
with other Accounts owing by the Account Debtor and its Affiliates, it exceeds
15% of the aggregate Eligible Accounts (or such higher percentage as Agent may
establish for the Account Debtor from time to time); (d) it does not conform
with a covenant or representation herein; (e) it is owing by a creditor or
supplier, or is otherwise subject to a potential offset, counterclaim, dispute,
deduction, discount, recoupment, reserve, defense, chargeback, credit or
allowance, unless the Account Debtor has entered into an agreement acceptable to
Agent to waive setoff rights (but ineligibility shall be limited to the amount
thereof); (f) an Insolvency Proceeding has been commenced by or against the
Account Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, or is not
Solvent; or a Borrower is not able to bring suit or enforce remedies against the
Account Debtor through judicial process; (g) it is owing by a Governmental
Authority, unless the Account Debtor is the United States or any department,
agency or instrumentality thereof and the Account has been assigned to Agent in
compliance with the Assignment of Claims Act; (h) it is not subject to a duly
perfected, first priority Lien in favor of Agent, or is subject to any other
Lien other than a Lien in favor of the Term Loan Agent which is subject to the
Intercreditor Agreement; (i) the goods giving rise to it have not been delivered
to and accepted by the Account Debtor, the services giving rise to it have not
been fully performed by the applicable Borrower and, if applicable, accepted by
the Account Debtor, or the Account Debtor revokes its acceptance of such goods
or services; (j) it is evidenced by Chattel Paper or an Instrument of any kind,
or has been reduced to judgment; (k) its payment has been extended, the Account
Debtor has made a partial payment, or it arises from a sale on a
cash-on-delivery basis; (l) it arises from a sale to an Affiliate, from a sale
on a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval,
consignment, or other repurchase or return basis, or from a sale to a Person for
personal, family or household purposes; (m) it represents a progress billing or
retainage, or relates to services for which a performance, surety or completion
bond or similar assurance has been issued; or (n) it includes a billing for
interest, fees or late charges, but ineligibility shall be limited to the extent
thereof. In calculating delinquent portions of Accounts under clauses (a) and
(b), credit balances more than 90 days old will be excluded.

Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
two Business Days after notice of the proposed assignment), that is organized
under the laws of the United States or any state or district thereof, has total
assets in excess of $5 billion, extends asset-based lending facilities in its
ordinary course of business and whose becoming an assignee would not constitute
a “prohibited transaction” within the meaning of Section 4975 of the Code or be
prohibited under any similar provisions of Applicable Law; and (c) during any
Event of Default, any Person acceptable to Agent in its discretion.

Eligible Domestic Accounts: Eligible Accounts with respect to which the Account
Debtor is organized or has its principal offices or assets in the United States
or Canada.

Eligible Foreign Accounts (Qualified): Eligible Accounts with respect to which
the Account Debtor is organized or has its principal offices or assets in a
country other than the United States or Canada, (A) which country is acceptable
to Agent, so long as such Eligible

 

-10-



--------------------------------------------------------------------------------

Account is acceptable to Agent and is either (x) supported by an irrevocable
letter of credit issued or confirmed by a commercial bank acceptable to Agent
and is otherwise satisfactory to Agent as to form and substance and such letter
of credit has been delivered to Agent and is directly drawable by Agent, or
(y) owed by an Account Debtor (or an entity which directly or indirectly holds a
controlling share of the Equity Interest in such Account Debtor) that has an
investment grade rating of BBB- (or better) by S&P or Baa3 (or better) by
Moody’s, in each case, with stable outlook or (B) which Account Debtor is
acceptable to Required Lenders. As of the Closing Date, Huawei Technologies Co.,
Ltd. and its affiliates (“Huawei”), are acceptable Account Debtors under clause
(B) above; provided, that at no time shall the aggregate amount of Accounts owed
by Huawei comprise greater than $5,000,000 (or such lesser amount determined by
Agent) of the Borrowing Base.

Eligible Foreign Accounts (Other): Eligible Accounts other than Eligible Foreign
Accounts (Qualified) and Eligible Domestic Accounts, that are otherwise
acceptable to Agent.

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible non-compliance with, investigation of
a possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Pension Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a

 

-11-



--------------------------------------------------------------------------------

Pension Plan or Multiemployer Plan; (e) any Obligor or ERISA Affiliate fails to
meet any funding obligations with respect to any Pension Plan or Multiemployer
Plan, or requests a minimum funding waiver; (f) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (g) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Obligor or ERISA Affiliate.

ERISA Plan: any employee benefit plan (as such term is defined in Section 3(3)
of ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

Euros: lawful money of the European Union.

Event of Default: as defined in Section 11.

Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which any Borrower is located; (c) any backup withholding
tax required by the Code to be withheld from amounts payable to a Lender that
has failed to comply with Section 5.10; (d) in the case of a Foreign Lender, any
United States withholding tax that is (i) required pursuant to laws in force at
the time such Lender becomes a Lender (or designates a new Lending Office)
hereunder, or (ii) attributable to such Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 5.10, except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from Borrowers with respect to such withholding tax; and
(e) in the case of any non-Foreign Lender which changes its Lending Office to an
office outside the United States, any United States withholding tax that is
required pursuant to laws in force at the time such Lender changes its Lending
Office.

Existing Credit Facility: that certain Credit Agreement, dated as of
September 19, 2005, by and among Spansion, the several lenders party thereto,
Bank of America as agent for such lenders and Banc of America Securities LLC as
sole lead arranger and sole book manager, as such agreement has been amended
prior to the date hereof.

Existing Letters of Credit: the letters of credit set forth in Schedule 1.1E.

Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether

 

-12-



--------------------------------------------------------------------------------

instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents, Letters of Credit
or Obligations, including any lender liability or other Claims; (c) the
exercise, protection or enforcement of any rights or remedies of Agent in, or
the monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of
any taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; (f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances. Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.

Fee Letter: the fee letter agreement between Agent and Borrowers.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Parent and its Subsidiaries for accounting and
tax purposes, which, in the case of Parent and its Domestic Subsidiaries, ends
on the last Sunday in December of each year.

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Parent and Subsidiaries for the most recent four Fiscal Quarters, of (a) EBITDA
minus Capital Expenditures (except those financed with Borrowed Money other than
Revolver Loans), to (b) Fixed Charges.

Fixed Charges: the sum of interest expense (other than payment-in-kind), cash
taxes paid, principal payments made on Borrowed Money (other than (i) Revolver
Loans and (ii) Purchase Money Debt incurred 90 days before or after the
acquisition of the applicable fixed assets financed by such Purchase Money
Debt), and Distributions made.

FLSA: the Fair Labor Standards Act of 1938.

Foreign Accounts (Qualified) Formula Amount: 85% of the Value of Eligible
Foreign Accounts (Qualified).

Foreign Accounts (Other) Formula Amount: the lesser of (a) 25% of the Value of
Eligible Foreign Accounts (Other), and (b) $10,000,000.

 

-13-



--------------------------------------------------------------------------------

Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

Foreign Subsidiary: a Subsidiary of Parent that is a “controlled foreign
corporation” under Section 957 of the Code, such that a guaranty by such
Subsidiary of the Obligations or a Lien on the assets of such Subsidiary to
secure the Obligations would result in material tax liability to Borrowers or
Parent.

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in the proceeding);
(b) if such Obligations are LC Obligations, Bank Product Debt or inchoate or
contingent in nature, Cash Collateralization thereof (or delivery of a standby
letter of credit acceptable to Agent in its discretion, in the amount of
required Cash Collateral); and (c) a release of any Claims of Obligors against
Agent, Lenders and Issuing Bank arising on or before the payment date. No
Revolver Loans shall be deemed to have been paid in full until all Revolver
Commitments related to such Revolver Loans have expired or been terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.

Guarantor Payment: as defined in Section 5.11.3.

Guarantor Security Agreement: a security agreement executed by Guarantors in
favor of Agent, granting to agent a Lien in all of each Guarantor’s Property to
secure all of such Guarantor’s obligations under its respective Guaranty.

Guarantors: Parent, Spansion Technology LLC, each of Spansion’s Domestic
Subsidiaries (other than any Borrower) and each other Person who guarantees
payment or performance of any Obligations.

Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.

 

-14-



--------------------------------------------------------------------------------

Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.

Incentive Stock Plan: means an incentive stock plan or employee benefit plan of
any Borrower having terms similar and no more disadvantageous to Lenders than
the plan existing prior to the Chapter 11 Case and otherwise having terms that
are customary for plans of such type.

Increasing Lender: as defined in Section 2.2(c).

Indemnified Taxes: Taxes other than Excluded Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

Insurance Assignment: each collateral assignment of insurance pursuant to which
an Obligor assigns to Agent, for the benefit of the Secured Parties, such
Obligor’s rights under business interruption or other insurance policies as
Agent deems appropriate, as security for the Obligations.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Intercreditor Agreement: the Intercreditor Agreement dated as of February 9,
2010, between Term Loan Agent and Agent relating to the Term Loan.

Interest Period: as defined in Section 3.1.3.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

 

-15-



--------------------------------------------------------------------------------

Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Capital Stock of a Person;
or any advance or capital contribution to or other investment in a Person.

IRS: the United States Internal Revenue Service.

Issuing Bank: Bank of America or an Affiliate of Bank of America.

Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.

LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank.

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6.2; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of documentary Letters of Credit, and (iii) at least 20 Business Days prior to
the Revolver Termination Date; (d) the Letter of Credit and payments thereunder
are denominated in Dollars; and (e) the purpose and form of the proposed Letter
of Credit is satisfactory to Agent and Issuing Bank in their discretion.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.

LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the stated amount of all
outstanding Letters of Credit; and (c) all fees and other amounts owing with
respect to Letters of Credit.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.

LC Reserve: the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; and (b) if no Default or Event of Default exists,
those constituting charges owing to the Issuing Bank.

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

 

-16-



--------------------------------------------------------------------------------

Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.

Letter of Credit: any standby or documentary letter of credit issued by Issuing
Bank for the account of a Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of a Borrower.

Letter of Credit Subline: $15,000,000.

LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded up, if necessary, to the nearest 1/8th of 1%), determined
by Agent at approximately 11:00 a.m. (London time) two Business Days prior to
commencement of such Interest Period, for a term comparable to such Interest
Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or other commercially available source designated by
Agent); or (b) if BBA LIBOR is not available for any reason, the interest rate
at which Dollar deposits in the approximate amount of the LIBOR Loan would be
offered by Bank of America’s London branch to major banks in the London
interbank Eurodollar market. If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.

Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
for any material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral.

 

-17-



--------------------------------------------------------------------------------

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.

Loan Documents: this Agreement, Other Agreements and Security Documents.

Loan Year: each 12-month period commencing on the Closing Date and on each
anniversary of the Closing Date.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of any Obligor, on
the value of any material Collateral, on the enforceability of any Loan
Documents, or on the validity or priority of Agent’s Liens on any Collateral;
(b) impairs the ability of any Obligor to perform any obligations under the Loan
Documents, including repayment of any Obligations; or (c) otherwise impairs the
ability of Agent or any Lender to enforce or collect any Obligations or to
realize upon any Collateral.

Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Obligor, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Subordinated Debt, or Debt in an aggregate amount of
$5,000,000 or more.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: each mortgage, deed of trust or deed to secure debt pursuant to which
a Borrower grants to Agent, for the benefit of Secured Parties, Liens upon the
Real Estate owned by such Borrower, as security for the Obligations.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold including payments
made to repay the Term Loan as set forth under the Term Loan Documents as a
result of a disposition of Term Loan Priority Collateral; (c) Taxes and transfer
or similar taxes arising from such Asset Disposition; and (d) reserves for
indemnities, until such reserves are no longer needed.

New Lender: as defined in Section 2.2(c).

 

-18-



--------------------------------------------------------------------------------

Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in form satisfactory to Agent.

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any
Revolver Loans as LIBOR Loans, in form satisfactory to Agent.

Obligations: all (a) principal of and premium, if any, on the Revolver Loans,
(b) LC Obligations and other obligations of Obligors with respect to Letters of
Credit, (c) interest, expenses, fees and other sums payable by Obligors under
Loan Documents, (d) obligations of Obligors under any indemnity for Claims,
(e) Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts,
obligations and liabilities of any kind owing by Obligors pursuant to the Loan
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.

Obligor: each Borrower, Guarantor, or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.

Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, consistent with past practices and undertaken in good faith.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: each Revolver Note; LC Document; Fee Letter; Lien Waiver;
Borrowing Base Certificate, Compliance Certificate, financial statement or
report delivered hereunder; or other document, instrument or agreement (other
than this Agreement or a Security Document) now or hereafter delivered by an
Obligor or other Person to Agent or a Lender in connection with any transactions
relating hereto.

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

Overadvance: as defined in Section 2.1.5.

Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.

 

-19-



--------------------------------------------------------------------------------

Parent: as defined in the Preamble to this Agreement.

Participant: as defined in Section 13.2.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.

Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Agent (other than the proceeds of Term Loan
Priority Collateral which are to be remitted to the Term Loan Agent as set forth
in the Term Loan Documents), an Asset Disposition that is:

(a) a disposition of obsolete or worn out Property, whether now owned or
hereafter acquired, in the Ordinary Course of Business;

(b) a disposition of Inventory in the Ordinary Course of Business consistent
with past practice (including, without limitation, bulk sales, discounted sales
and liquidations, in each case, of stale or obsolete Inventory or Inventory that
is not of first-quality merchantability);

(c) a dispositions of Property by any Subsidiary to any Borrower or to a
wholly-owned Subsidiary; provided, that if the transferor of such property is a
Guarantor, the transferee thereof must either be a Borrower or a Guarantor;
provided, further, that any such sales, transfers or dispositions involving a
Subsidiary that is not an Obligor shall be made in compliance with
Section 10.2.17;

(d) a disposition permitted by Section 10.2.9;

(e) a non-exclusive license of the rights and interests under Intellectual
Property in the Ordinary Course of Business;

(f) a sale of Equipment in connection with sale and leaseback transactions
permitted under the Term Loan Agreement; and

(g) a dispositions of assets (other than accounts receivable) by any Borrower
and its Subsidiaries not otherwise permitted not to exceed $150,000,000 in the
aggregate; provided, that

 

-20-



--------------------------------------------------------------------------------

(x) not more than $75,000,000 of such amount may in the aggregate consist of
rights and interests under Intellectual Property and (y) not more than
$25,000,000 of dispositions of rights and interests under Intellectual Property
may occur in any one fiscal year (provided, that any amounts not used in a
fiscal year may be carried forward in the immediately succeeding fiscal year and
dispositions of rights and interests under Intellectual Property made during any
fiscal year shall be deemed made first, in respect of amounts permitted for such
fiscal year as provided above and second, in respect of amounts carried over
from the prior fiscal year as provided above); provided, further, that (i) at
the time of such disposition, no Default shall exist or would result from such
disposition and (ii) at least 75% of the purchase price for such asset shall be
paid to such Borrower or such Subsidiary solely in cash (other than with respect
to dispositions of rights and interests under Intellectual Property in
accordance with clause (x) of the immediately preceding proviso);

provided, however, that any disposition pursuant to subsections (a) through
(g) above shall be for fair market value.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; (g) in an aggregate amount of $5,000,000 or less at any time; or
(h) guarantees by any Obligor in respect of Debt of any Obligor otherwise
permitted hereunder.

Permitted Lien: as defined in Section 10.2.2.

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $15,000,000 at any time.

Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.

Plan Effective Date: as defined in Section 6.1(m).

Plan of Reorganization: the Second Amended Joint Plan of Reorganization Dated
April 7, 2010 (As Amended) of Parent and its Subsidiaries pursuant to the
Chapter 11 Case, together with all schedules and exhibits thereto, as confirmed
by the Confirmation Order, together with any amendments, supplements or
modifications thereto that have been approved or authorized by the Bankruptcy
Court prior to the Closing Date, which amendments, supplements and modifications
shall be reasonably satisfactory to Agent.

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its

 

-21-



--------------------------------------------------------------------------------

costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above
or below such rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

Pro Rata: with respect to any Lender, a percentage (carried out to the ninth
decimal place) determined (a) while Revolver Commitments are outstanding, by
dividing the amount of such Lender’s Revolver Commitment by the aggregate amount
of all Revolver Commitments; and (b) at any other time, by dividing the amount
of such Lender’s Revolver Loans and LC Obligations by the aggregate amount of
all outstanding Revolver Loans and LC Obligations.

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of the Obligor; (e) no Lien is imposed on
assets of the Obligor, unless bonded and stayed to the satisfaction of Agent;
and (f) if the obligation results from entry of a judgment or other order, such
judgment or order is stayed pending appeal or other judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.6.

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 180 days before or after acquisition of any fixed assets, for
the purpose of financing any of the purchase price thereof; and (c) any
renewals, extensions or refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

Qualified Cash: as of any date of determination, the amount of unrestricted cash
and Cash Equivalents of Borrowers that is in Deposit Accounts or in Securities
Accounts, or any combination thereof, and which such Deposit Account or
Securities Account is the subject of a control agreement creating a valid and
perfected Agent’s Lien and is maintained by a branch office of the bank or
securities intermediary located within the United States.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991(i)).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Real Estate Collateral: Real Estate identified on Schedule R-1 and any other
Real Estate subject to a Mortgage.

 

-22-



--------------------------------------------------------------------------------

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; (d) the representations, covenants and defaults
applicable to it are no less favorable to Borrowers than those applicable to the
Debt being extended, renewed or refinanced; (e) no additional Lien is granted to
secure it; (f) no additional Person is obligated on such Debt; and (g) upon
giving effect to it, no Default or Event of Default exists.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).

Reimbursement Date: as defined in Section 2.3.2.

Related Real Estate Documents: with respect to any Real Estate Collateral, the
following, in form and substance satisfactory to Agent and received by Agent for
review prior to the Closing Date:

(a) deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages and leasehold deeds of trust, in form and substance satisfactory to
Agent, and in form for recording and covering the Real Estate Collateral
(together with the Assignments of Leases and Rents referred to therein), in each
case to be held in escrow by the Term Loan Agent and to be executed, filed or
recorded, as applicable, on the Account Release Date (as such term is defined in
the Term Loan Agreement);

(b) if required by Term Loan Agent, American Land Title Association/American
Congress on Surveying and Mapping form surveys, for which all necessary fees
(where applicable) have been paid, and dated no more than 60 days before the
“Account Release Date” for the Term Loan facility, certified to Term Loan Agent
in a manner satisfactory to Term Loan Agent by a land surveyor duly registered
and licensed in the states in which the property described in such surveys is
located and reasonably acceptable to Term Loan Agent, showing all buildings and
other improvements, any off-site improvements, the location of any easements,
parking spaces, rights of way, building set-back lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than encroachments and other defects
reasonably acceptable to Term Loan Agent,

(c) if required by Term Loan Agent, engineering, soils and other reports as to
the properties described in the Mortgages, in form and substance and from
professional firms reasonably acceptable to Term Loan Agent,

(d) if required by Term Loan Agent, an appraisal of each of the properties
described in the Mortgages complying with the requirements of the Federal
Financial Institutions Reform, Recovery and Enforcement Act of 1989; and

(e) if required by Term Loan Agent, an environmental assessment report, in form
and substance reasonably satisfactory to the Term Lenders, from an environmental
consulting firm reasonably acceptable to the Term Lenders, which report shall
identify existing and potential

 

-23-



--------------------------------------------------------------------------------

environmental concerns, and shall quantify related costs and liabilities,
associated with the operations facilities of Parent, Borrowers and their
respective Subsidiaries, and Term Loan Agent shall be reasonably satisfied with
the nature and amount of any such matters and with Parent’s and Borrowers’ plans
with respect thereto.

Report: as defined in Section 12.2.3.

Reporting Trigger Event: as of any date of determination, that (a) an Event of
Default has occurred as of such date, or (b) the sum of Availability plus
Qualified Cash is less than $60,000,000 as of such date.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30-day notice period has been waived.

Required Lenders: Lenders (subject to Section 4.2) having (a) Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments; and (b) if
the Revolver Commitments have terminated, Revolver Loans in excess of 50% of all
outstanding Revolver Loans; provided, that at any time there are 2 or less
lenders, “Required Lenders” shall mean all Lenders.

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
from time to time by the Board of Governors for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.

Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party.

“Revolver Commitments” means the aggregate amount of such commitments of all
Lenders.

Revolver Commitment Increase: as defined in Section 2.2(a).

Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.

Revolver Loan Priority Collateral: has the meaning specified for the term
“Revolving Credit Priority Collateral” in the Intercreditor Agreement.

Revolver Note: a promissory note to be executed by Borrowers in favor of a
Lender in the form of Exhibit A, which shall be in the amount of such Lender’s
Revolver Commitment and shall evidence the Revolver Loans made by such Lender.

 

-24-



--------------------------------------------------------------------------------

Revolver Termination Date: May 10, 2014.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

Secured Parties: Agent, Issuing Bank, Lenders and providers of Bank Products.

Security Documents: the Guaranties, Mortgages, Deposit Account Control
Agreements, Guarantor Security Agreement, and all other documents, instruments
and agreements now or hereafter securing (or given with the intent to secure)
any Obligations.

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of a Borrower or, if the context requires, an Obligor.

Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.

Software: a computer program (including all programming code) and any supporting
information provided in connection with a transaction relating to the program,
not including a computer program that is included in the definition of Goods.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

Spansion: as defined in the Preamble to this Agreement.

Spansion Nihon Credit Facility: a credit facility entered into by Spansion Nihon
Limited provided that such facility (i) shall not be secured (except that such
facility may be secured by receivables and the proceeds thereof of Spansion
Nihon Limited or may have a negative pledge on such receivables), (ii) shall not
exceed $50,000,000 in the aggregate at any one time outstanding (iii) shall not
have any obligors other than Spansion Nihon Limited and (iv) shall have terms
that are otherwise customary for facilities of such type.

 

-25-



--------------------------------------------------------------------------------

Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
satisfactory to Agent.

Subsidiary: any entity at least 50% of whose voting securities or Capital Stock
is owned by Parent or a Borrower, as the case may be, or any combination of
Parent and/or Borrowers (including indirect ownership by Parent or a Borrower
through other entities in which the Parent or Borrower directly or indirectly
owns 50% of the voting securities or Capital Stock).

Swap Termination Value: in respect of any one or more Hedging Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedging Agreements, (a) for any date on or after the date such
Hedging Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more readily available quotations provided by any recognized dealer in
such Hedging Agreements acceptable to Agent (which may include a Lender or any
Affiliate of a Lender).

Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders or repaid by Borrowers.

Tax Distributions: Distributions by any Borrower to Parent in an amount
necessary to pay local, state and federal income taxes paid or to be paid by
Parent on account of such Borrower as a result of a consolidated, combined or
similar income tax return filed by such Borrower and Parent.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Term Lenders: the lenders from time to time party to the Term Loan Agreement.

Term Loan: the term loan provided to Borrowers pursuant to the Term Loan
Agreement.

Term Loan Agreement: that certain Credit Agreement, dated as of February 9,
2010, among the Term Loan Agent, various lenders party thereto, Spansion, as
borrower, certain of its Affiliates as guarantors, as the same may be amended,
modified, supplemented, replaced, renewed or refinanced from time to time in
accordance with the Intercreditor Agreement.

Term Loan Agent: Barclays Bank PLC.

Term Loan Documents: all documents related to the Term Loan Agreement, including
the “Loan Documents” as defined in the Term Loan Agreement.

 

-26-



--------------------------------------------------------------------------------

Term Loan Priority Collateral: has the meaning specified for the term “Term Loan
Priority Collateral” in the Intercreditor Agreement.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Type: any type of a Revolver Loan (i.e., Base Rate Revolver Loan or LIBOR Loan)
that has the same interest option and, in the case of LIBOR Loans, the same
Interest Period.

UCC: the Uniform Commercial Code as in effect in the State of California or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.

UBS Auction Rate Securities: those certain auction rate securities owned by
Spansion and pledged to UBS Bank USA to secure the UBS Credit Facility.

UBS Credit Facility: that certain revolving line of credit of up to $85,000,000
evidenced by that certain Credit Line Account Application and Agreement dated as
of December 29, 2008, as amended, restated, supplemented and/or otherwise
modified, between Spansion and UBS Bank USA.

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

Unused Line Fee Percentage: a per annum percentage equal to (i) if the average
monthly amount of outstanding Revolver Loans and LC Obligations are greater than
67% of the Revolver Commitments, 0.375%, and (ii) if the average monthly amount
of outstanding Revolver Loans and LC Obligations are less than or equal to 67%,
0.50%; provided, that during the first Loan Year, such percentage shall be
0.50%.

Upstream Payment: (i) a Distribution by a Subsidiary of a Borrower to such
Borrower and (ii) Tax Distributions.

Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.

1.2 Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrowers’ certified
public accountants concur in such change, the change is disclosed to Agent, and
Section 10.3 is amended in a manner satisfactory to Required Lenders to take
into account the effects of the change.

 

-27-



--------------------------------------------------------------------------------

1.3 Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of California from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Investment
Property,” “Letter-of-Credit Right,” “Securities Account” and “Supporting
Obligation.”

1.4 Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement includes any amendments, waivers and other
modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section means, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person includes successors and
assigns; (f) time of day means time of day at Agent’s notice address under
Section 14.3.1; or (g) discretion of Agent, Issuing Bank or any Lender means the
sole and absolute discretion of such Person. All calculations of Value, fundings
of Revolver Loans, issuances of Letters of Credit and payments of Obligations
shall be in Dollars and, unless the context otherwise requires, all
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise satisfactory to Agent (and not necessarily calculated in accordance
with GAAP). Borrowers shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by Agent, Issuing Bank or any
Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. Whenever the phrase “to the best of Borrowers’
knowledge” or words of similar import are used in any Loan Documents, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter to which such phrase
relates.

 

-28-



--------------------------------------------------------------------------------

SECTION 2. CREDIT FACILITIES

2.1 Revolver Commitment.

2.1.1 Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make Revolver Loans
to Borrowers from time to time through the Commitment Termination Date. The
Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if the
unpaid balance of Revolver Loans outstanding at such time (including the
requested Revolver Loan) would exceed the Borrowing Base.

2.1.2 Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, Borrowers shall deliver a Revolver Note to such
Lender.

2.1.3 Use of Proceeds. The proceeds of Revolver Loans shall be used by Borrowers
solely (a) to repay, in full, the outstanding principal, accrued interest,
accrued fees and expenses, and issued letters of credit owing or outstanding
under or in connection with the Existing Credit Facility; (b) to pay fees and
expenses associated with the Chapter 11 Case; (c) to pay fees and transaction
expenses associated with the closing of this credit facility; (d) to pay
Obligations in accordance with this Agreement; and (e) for working capital and
other lawful corporate purposes of Borrowers.

2.1.4 Termination of Revolver Commitments.

(a) The Revolver Commitments shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement. Upon at least 90
days prior written notice to Agent, Borrowers may, at their option, terminate
the Revolver Commitments and this credit facility. Any notice of termination
given by Borrowers shall be irrevocable. On the Commitment Termination Date,
Borrowers shall make Full Payment of all Obligations.

(b) Concurrently with the termination of the Revolver Commitments, for whatever
reason (including an Event of Default), Borrowers shall pay to Agent, for the
Pro Rata benefit of Lenders and as liquidated damages for loss of bargain (and
not as a penalty), an amount equal to 1% of the Revolver Commitments if the
termination occurs during the first Loan Year. No termination charge shall be
payable if termination occurs in connection with a refinancing of this credit
facility by Bank of America or any of its Affiliates.

2.1.5 Overadvances. If the aggregate Revolver Loans exceed the Borrowing Base
(“Overadvance”) at any time, the excess amount shall be payable by Borrowers on
demand by Agent, but all such Revolver Loans shall nevertheless constitute
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents. Unless its authority has been revoked in writing by Required Lenders,
Agent may require Lenders to honor requests for Overadvance Loans and to forbear
from requiring Borrowers to cure an Overadvance, (a) when no other Event of
Default is known to Agent, as long as (i) the Overadvance does not continue for
more than 30 consecutive days (and no Overadvance may exist for at least five
consecutive days thereafter before further Overadvance Loans are required), and
(ii) the Overadvance is not

 

-29-



--------------------------------------------------------------------------------

known by Agent to exceed $6,500,000; or (b) regardless of whether an Event of
Default exists, if Agent discovers an Overadvance not previously known by it to
exist, as long as from the date of such discovery the Overadvance (i) is not
increased by more than $6,500,000, and (ii) does not continue for more than 30
consecutive days; provided that in no event shall any Overadvance Loans be made
to the extent the principal amount of outstanding Overadvance Loans known to
Agent when aggregated with the outstanding principal amount of all Protective
Advances, would exceed $10,000,000. In no event shall Overadvance Loans be
required that would cause the outstanding Revolver Loans and LC Obligations to
exceed the aggregate Revolver Commitments. Any funding of an Overadvance Loan or
sufferance of an Overadvance shall not constitute a waiver by Agent or Lenders
of the Event of Default caused thereby. In no event shall any Borrower or other
Obligor be deemed a beneficiary of this Section nor authorized to enforce any of
its terms.

2.1.6 Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied, to make Base Rate
Revolver Loans (“Protective Advances”) (a) up to an aggregate amount of
$6,500,000 outstanding at any time, if Agent deems such Revolver Loans necessary
or desirable to preserve or protect Collateral, or to enhance the collectibility
or repayment of Obligations; or (b) to pay any other amounts chargeable to
Obligors under any Loan Documents, including costs, fees and expenses. Each
Lender shall participate in each Protective Advance on a Pro Rata basis.
Required Lenders may at any time revoke Agent’s authority to make further
Protective Advances by written notice to Agent. Absent such revocation, Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive. In no event shall any Protective Advance be made if (i) the
outstanding Revolver Loans and LC Obligations exceed or would exceed the
aggregate Revolver Commitments, or (ii) the aggregate outstanding principal
amount of all Protective Advances, when aggregated with the outstanding
principal amount of all Overadvance Loans known to Agent, exceed $10,000,000.

2.2 Increase in Revolver Commitments.

(a) Subject to the terms and conditions hereof, at any time after the Closing
Date and up to the Commitment Termination Date, provided that no Default or
Event of Default has occurred and is continuing, the Borrowers may request that
the Lenders increase the Revolver Commitments by an aggregate of $35,000,000
(each such commitment increase, a “Revolver Commitment Increase”) by notifying
Agent and each Lender. Notwithstanding anything in this Agreement, the Revolver
Commitment Increase shall not require the approval of any Lender other than any
Lender (if any) providing all or part of the Revolver Commitment Increase. No
Lender shall be required to provide all or part of any Revolver Commitment
Increase unless it agrees to do so in its sole discretion, the Revolver
Commitment Increase shall be in an amount less than $35,000,000 (unless
otherwise agreed by Agent in its discretion), and the aggregate amount of
Revolver Commitments after giving effect to the Revolver Commitment Increase
shall not exceed $100,000,000.

(b) The Revolver Commitment Increase shall be offered by Borrowers to Lenders on
a Pro Rata basis on the date that the Revolver Commitment Increase is requested.
Lenders shall have 15 Business Days to respond to the request for a Revolver
Commitment Increase (by notice to Borrowers and Agent) and may elect to accept
all, a portion or none of

 

-30-



--------------------------------------------------------------------------------

their respective Pro Rata shares of the proposed Revolver Commitment Increase.
Any Lender which fails to respond to a request for a Revolver Commitment
Increase by the end of such 15 Business Day period will be deemed to have
declined the request for its Pro Rata share of the requested Revolver Commitment
Increase. If any portion of a requested Revolver Commitment Increase is not
provided by the Lenders, then Borrowers may request that the other Lenders
(without regard to their Pro Rata percentage) or one or more Eligible Assignees
provide such Revolver Commitment Increase. If Lenders do not provide the
Revolver Commitment Increase pursuant to this Section 2.2, then Agent, in
consultation with Borrowers, shall use its commercially reasonable efforts on
terms to be mutually agreed upon to obtain one or more additional Eligible
Assignees to become parties to this Agreement to the extent necessary to satisfy
Borrowers’ request for the Revolver Commitment Increase. In any such case, each
Person providing a portion of the requested Revolver Commitment Increase shall
execute and deliver to Agent and Borrowers all such documentation as may be
reasonably required by Agent to evidence such Revolver Commitment Increase.

(c) If any requested Revolver Commitment Increase is agreed to in accordance
with this Section 2.2, Agent and the Borrowers shall determine effective date of
such Revolver Commitment Increase (the “Commitment Increase Effective Date”).
Agent, with the consent and approval of Borrowers, shall promptly confirm in
writing to Lenders the final allocation of such Revolver Commitment Increase and
the Commitment Increase Effective Date. On the Commitment Increase Effective
Date: (i) the Pro Rata shares of Lenders shall be amended to reflect the
reallocated Revolver Commitments; (ii) each Person added as a new Lender
pursuant to a Revolver Commitment Increase (a “New Lender”) shall become a
Lender hereunder and under the other Loan Documents with a Revolver Commitment
as set forth on the joinder agreement executed by such Lender; (iii) the
Revolver Commitment of each existing Lender that increases its Revolver
Commitment pursuant to a Revolver Commitment Increase (an “Increasing Lender”)
shall be increased as reflected on an Assignment and Acceptance; (iv) Borrowers
shall pay (which may be funded with Revolver Loans made under the Revolver
Commitment Increase) the principal amount of, and accrued and unpaid interest
on, Revolver Loans of Lenders other than New Lenders in an amount sufficient (as
determined by Agent) to permit New Lenders and Increasing Lenders to fund
Revolver Loans in an amount equal to New Lenders’ and Increasing Lenders’
respective Pro Rata shares of the then outstanding Revolver Loans, and in
connection with such payment shall also pay funding losses, if any, on such
repayment in accordance with Section 3.9; (v) each New Lender shall fund
Revolver Loans in an amount equal to its Pro Rata share of the then outstanding
Revolver Loans; and (vi) each Increasing Lender shall fund Revolver Loans in an
amount necessary such that, after giving effect to such funding, it shall have
funded its Pro Rata share of the entire amount of the then outstanding Revolver
Loans. Any New Lender shall be required to have a Revolver Commitment of not
less than $35,000,000 (unless otherwise agreed by Agent in its discretion).

(d) As a condition precedent to the effectiveness of the Revolver Commitment
Increase, Borrowers shall each deliver to Agent a certificate signed by a Senior
Officer, dated as of the Commitment Increase Effective Date, that as of the
Commitment Increase Effective Date no Default or Event of Default has occurred
and is continuing.

(e) This Section shall supersede any provisions in Section 12.5 or 14.1 to the
contrary.

 

-31-



--------------------------------------------------------------------------------

2.3 Letter of Credit Facility.

2.3.1 Issuance of Letters of Credit. Issuing Bank agrees to issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:

(a) Each Borrower acknowledges that Issuing Bank’s willingness to issue any
Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount. Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and LC Application at least three Business Days prior to the requested
date of issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting
Lender exists, such Lender or Borrowers have entered into arrangements
satisfactory to Agent and Issuing Bank to eliminate any funding risk associated
with the Defaulting Lender. If Issuing Bank receives written notice from a
Lender at least five Business Days before issuance of a Letter of Credit that
any LC Condition has not been satisfied, Issuing Bank shall have no obligation
to issue the requested Letter of Credit (or any other) until such notice is
withdrawn in writing by that Lender or until Required Lenders have waived such
condition in accordance with this Agreement. Prior to receipt of any such
notice, Issuing Bank shall not be deemed to have knowledge of any failure of LC
Conditions.

(b) Letters of Credit may be requested by a Borrower only (i) to support
obligations of such Borrower incurred in the Ordinary Course of Business; or
(ii) for other purposes as Agent and Lenders may approve from time to time in
writing. The renewal or extension of any Letter of Credit shall be treated as
the issuance of a new Letter of Credit, except that delivery of a new LC
Application shall be required at the discretion of Issuing Bank.

(c) Borrowers assume all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with issuance of any Letter of
Credit, none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
The rights and remedies of Issuing Bank under the Loan Documents shall be
cumulative. Issuing Bank shall be fully subrogated to the rights and remedies of
each beneficiary whose claims against Borrowers are discharged with proceeds of
any Letter of Credit.

 

-32-



--------------------------------------------------------------------------------

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

2.3.2 Reimbursement; Participations.

(a) If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Revolver Loans from the Reimbursement Date
until payment by Borrowers. The obligation of Borrowers to reimburse Issuing
Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid without
regard to any lack of validity or enforceability of any Letter of Credit or the
existence of any claim, setoff, defense or other right that Borrowers may have
at any time against the beneficiary. Whether or not Borrower Agent submits a
Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing of
Base Rate Revolver Loans in an amount necessary to pay all amounts due Issuing
Bank on any Reimbursement Date and each Lender agrees to fund its Pro Rata share
of such Borrowing whether or not the Revolver Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6.2 are
satisfied.

(b) Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to the Letter of Credit. If Issuing Bank makes any payment under a
Letter of Credit and Borrowers do not reimburse such payment on the
Reimbursement Date, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time.

(c) The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that

 

-33-



--------------------------------------------------------------------------------

any Obligor may have with respect to any Obligations. Issuing Bank does not
assume any responsibility for any failure or delay in performance or any breach
by any Borrower or other Person of any obligations under any LC Documents.
Issuing Bank does not make to Lenders any express or implied warranty,
representation or guaranty with respect to the Collateral, LC Documents or any
Obligor. Issuing Bank shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties contained in, or for the
execution, validity, genuineness, effectiveness or enforceability of any LC
Documents; the validity, genuineness, enforceability, collectibility, value or
sufficiency of any Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.

(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct. Issuing
Bank shall not have any liability to any Lender if Issuing Bank refrains from
any action under any Letter of Credit or LC Documents until it receives written
instructions from Required Lenders.

2.3.3 Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Revolver Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s
request, Cash Collateralize the stated amount of all outstanding Letters of
Credit and pay to Issuing Bank the amount of all other LC Obligations. Borrowers
shall, on demand by Issuing Bank or Agent from time to time, Cash Collateralize
the LC Obligations of any Defaulting Lender. If Borrowers fail to provide any
Cash Collateral as required hereunder, Lenders may (and shall upon direction of
Agent) advance, as Revolver Loans, the amount of the Cash Collateral required
(whether or not the Revolver Commitments have terminated, an Overadvance exists
or the conditions in Section 6.2 are satisfied).

2.3.4 Existing Letters of Credit. Agent, Lenders and Borrowers hereby
acknowledge and agree that all Existing Letters of Credit shall constitute
Letters of Credit under this Agreement on and after the Closing Date with the
same effect as if such Existing Letters of Credit were issued by Issuing Bank at
the request of a Borrower on the Closing Date.

SECTION 3. INTEREST, FEES AND CHARGES

3.1 Interest.

3.1.1 Rates and Payment of Interest.

(a) The Obligations shall bear interest (i) if a Base Rate Revolver Loan, at the
Base Rate in effect from time to time, plus the Applicable Margin for Base Rate
Revolver Loans; (ii) if a LIBOR Loan, at LIBOR for the applicable Interest
Period, plus the Applicable Margin for LIBOR Revolver Loans; and (iii) if any
other Obligation (including, to the extent permitted by law, interest not paid
when due), at the Base Rate in effect from time to time, plus the Applicable
Margin for Base Rate Revolver Loans. Interest shall accrue from the date the
Revolver Loan is advanced or the Obligation is incurred or payable, until paid
by Borrowers. If a Revolver Loan is repaid on the same day made, one day’s
interest shall accrue.

 

-34-



--------------------------------------------------------------------------------

(b) During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment). Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is a fair and reasonable estimate to compensate Agent and
Lenders for this.

(c) Interest accrued on the Revolver Loans shall be due and payable in arrears,
(i) on the first day of each month; (ii) on any date of prepayment, with respect
to the principal amount of Revolver Loans being prepaid; and (iii) on the
Commitment Termination Date. Interest accrued on any other Obligations shall be
due and payable as provided in the Loan Documents and, if no payment date is
specified, shall be due and payable on demand. Notwithstanding the foregoing,
interest accrued at the Default Rate shall be due and payable on demand.

3.1.2 Application of LIBOR to Outstanding Revolver Loans.

(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Revolver
Loans to, or to continue any LIBOR Loan at the end of its Interest Period as, a
LIBOR Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Revolver Loan may be made,
converted or continued as a LIBOR Loan.

(b) Whenever Borrowers desire to convert or continue Revolver Loans as LIBOR
Loans, Borrower Agent shall give Agent a Notice of Conversion/Continuation, no
later than 11:00 a.m. at least three Business Days before the requested
conversion or continuation date. Promptly after receiving any such notice, Agent
shall notify each Lender thereof. Each Notice of Conversion/Continuation shall
be irrevocable, and shall specify the amount of Revolver Loans to be converted
or continued, the conversion or continuation date (which shall be a Business
Day), and the duration of the Interest Period (which shall be deemed to be 30
days if not specified). If, upon the expiration of any Interest Period in
respect of any LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Revolver Loans into Base Rate Revolver Loans.

3.1.3 Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 1, 2, 3 or 6
months; provided, however, that:

(a) the Interest Period shall commence on the date the Revolver Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;

(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

 

-35-



--------------------------------------------------------------------------------

(c) no Interest Period shall extend beyond the Revolver Termination Date.

3.1.4 Interest Rate Not Ascertainable. If Agent shall determine that on any date
for determining LIBOR, due to any circumstance affecting the London interbank
market, adequate and fair means do not exist for ascertaining such rate on the
basis provided herein, then Agent shall immediately notify Borrowers of such
determination. Until Agent notifies Borrowers that such circumstance no longer
exists, the obligation of Lenders to make LIBOR Loans shall be suspended, and no
further Revolver Loans may be converted into or continued as LIBOR Loans.

3.1.5 Minimum Interest Charge. Notwithstanding the other terms of Section 3.1 to
the contrary, for the purposes of determining the interest due hereunder during
the first Loan Year, the average outstanding Revolver Loans during each calendar
quarter of such Loan Year shall be deemed (x) to be equal to 33% of the lesser
of (a) the average monthly Borrowing Base during such calendar quarter, and
(b) the average monthly Revolver Commitments during such calendar quarter, and
(y) to be LIBOR Loans with an interest rate equal to the average of 3-month
LIBOR in effect at the end of each calendar quarter; provided, that if at any
time during such quarter a 6-month LIBOR was in effect, the outstanding Revolver
Loans during such calendar quarter shall be deemed to be LIBOR Loans with an
interest rate equal to the average 6-month LIBOR in effect at the end of such
calendar quarter. On the first day of the second month following the end of such
calendar quarter, Borrowers shall pay any deficiency between the interest due
based on the assumptions set forth in the previous sentence and the amount of
interest otherwise payable hereunder for such calendar quarter. When calculating
this deficiency, the Default Rate set forth in Section 3.1.1(b), if applicable,
shall be disregarded.

3.2 Fees.

3.2.1 Unused Line Fee. During each Loan Year, Borrowers shall pay to Agent, for
the Pro Rata benefit of Lenders, a fee equal to the Unused Line Fee Percentage
times the amount by which the Revolver Commitments exceed the average daily
balance of Revolver Loans and stated amount of Letters of Credit during any
month (“Unused Commitment”). Such fee shall be payable in arrears, on the first
day of each month and on the Commitment Termination Date. Such fee shall not be
payable on any portion of the Unused Commitment to the extent such portion is
subject to the minimum interest payable under Section 3.1.5.

3.2.2 LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Revolver Loans times the average daily stated amount of Letters of Credit, which
fee shall be payable monthly in arrears, on the first day of each month; (b) to
Agent, for its own account, a fronting fee equal to 0.125% per annum on the
stated amount of each Letter of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; and (c) to Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred. During an Event of
Default, the fee payable under clause (a) shall be increased by 2% per annum.

 

-36-



--------------------------------------------------------------------------------

3.2.3 Fee Letter. Borrowers shall pay to Agent the fees described in the Fee
Letter.

3.3 Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent
by Agent or the affected Lender, as applicable, shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to the appropriate party within 10 days following receipt of the
certificate.

3.4 Reimbursement Obligations. Borrowers shall reimburse Agent for all
Extraordinary Expenses. Borrowers shall also reimburse Agent for all legal,
accounting, appraisal, consulting, and other fees, costs and expenses incurred
by it in connection with (a) negotiation and preparation of any Loan Documents,
including any amendment or other modification thereof; (b) administration of and
actions relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), each
inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Agent’s personnel or a third party. All legal, accounting
and consulting fees shall be charged to Borrowers by Agent’s professionals at
their full hourly rates, regardless of any reduced or alternative fee billing
arrangements that Agent, any Lender or any of their Affiliates may have with
such professionals with respect to this or any other transaction. If, for any
reason (including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and Borrowers shall immediately pay to Agent, for the Pro
Rata benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid. All amounts payable by Borrowers under this Section shall be due
on demand.

3.5 Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Revolver Loans to LIBOR Loans shall be suspended until such Lender notifies
Agent that the circumstances giving rise to such determination no longer exist.
Upon delivery of such notice, Borrowers shall prepay

 

-37-



--------------------------------------------------------------------------------

or, if applicable, convert all LIBOR Loans of such Lender to Base Rate Revolver
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBOR Loans. Upon any
such prepayment or conversion, Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

3.6 Inability to Determine Rates. If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Revolver Loan, (b) adequate and reasonable means do not
exist for determining LIBOR for the requested Interest Period, or (c) LIBOR for
the requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Revolver Loan, then Agent will promptly so notify
Borrower Agent and each Lender. Thereafter, the obligation of Lenders to make or
maintain LIBOR Loans shall be suspended until Agent (upon instruction by
Required Lenders) revokes such notice. Upon receipt of such notice, Borrower
Agent may revoke any pending request for a Borrowing of, conversion to or
continuation of a LIBOR Loan or, failing that, will be deemed to have submitted
a request for a Base Rate Revolver Loan.

3.7 Increased Costs; Capital Adequacy.

3.7.1 Change in Law. If any Change in Law shall:

(a) impose modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in LIBOR) or Issuing Bank;

(b) subject any Lender or Issuing Bank to any Tax with respect to any Revolver
Loan, Loan Document, Letter of Credit or participation in LC Obligations, or
change the basis of taxation of payments to such Lender or Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes which shall be
governed by Section 5.9 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or Issuing Bank); or

(c) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting any Revolver Loan, Loan Document,
Letter of Credit or participation in LC Obligations;

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Revolver Loan), or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered.

 

-38-



--------------------------------------------------------------------------------

3.7.2 Capital Adequacy. If any Lender or Issuing Bank determines that any Change
in Law affecting such Lender or Issuing Bank or any Lending Office of such
Lender or such Lender’s or Issuing Bank’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s, Issuing Bank’s or holding company’s capital as a consequence
of this Agreement, or such Lender’s or Issuing Bank’s Revolver Commitments,
Revolver Loans, Letters of Credit or participations in LC Obligations, to a
level below that which such Lender, Issuing Bank or holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s,
Issuing Bank’s and holding company’s policies with respect to capital adequacy),
then from time to time Borrowers will pay to such Lender or Issuing Bank, as the
case may be, such additional amount or amounts as will compensate it or its
holding company for any such reduction suffered.

3.7.3 Compensation. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than nine months prior to the date that the Lender or
Issuing Bank notifies Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.8 Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay additional
amounts with respect to a Lender under Section 5.9, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it. Borrowers shall pay all reasonable costs and expenses incurred by any Lender
in connection with any such designation or assignment.

3.9 Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan does not occur
on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, or (c) Borrowers fail to repay a LIBOR Loan when required hereunder,
then Borrowers shall pay to Agent its customary administrative charge and to
each Lender all losses and expenses that it sustains as a consequence thereof,
including loss of anticipated profits and any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds. Lenders shall not be required to purchase Dollar deposits in
the London interbank market or any other offshore Dollar market to fund any
LIBOR Loan, but the provisions hereof shall be deemed to apply as if each Lender
had purchased such deposits to fund its LIBOR Loans.

 

-39-



--------------------------------------------------------------------------------

3.10 Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”). If Agent or any Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to Borrowers. In determining whether the interest contracted for,
charged or received by Agent or a Lender exceeds the maximum rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee or premium rather than interest;
(b) exclude voluntary prepayments and the effects thereof; and (c) amortize,
prorate, allocate and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.

SECTION 4. LOAN ADMINISTRATION

4.1 Manner of Borrowing and Funding Revolver Loans.

4.1.1 Notice of Borrowing.

(a) Whenever Borrowers desire funding of a Borrowing of Revolver Loans, Borrower
Agent shall give Agent a Notice of Borrowing. Such notice must be received by
Agent no later than 11:00 a.m. (i) on the Business Day of the requested funding
date, in the case of Base Rate Revolver Loans, and (ii) at least three Business
Days prior to the requested funding date, in the case of LIBOR Loans. Notices
received after 11:00 a.m. shall be deemed received on the next Business Day.
Each Notice of Borrowing shall be irrevocable and shall specify (A) the amount
of the Borrowing, (B) the requested funding date (which must be a Business Day),
(C) whether the Borrowing is to be made as Base Rate Revolver Loans or LIBOR
Loans, and (D) in the case of LIBOR Loans, the duration of the applicable
Interest Period (which shall be deemed to be 30 days if not specified).

(b) Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Bank Product Debt)
shall be deemed to be a request for Base Rate Revolver Loans on the due date, in
the amount of such Obligations. The proceeds of such Revolver Loans shall be
disbursed as direct payment of the relevant Obligation. In addition, Agent may,
at its option, charge such Obligations against any operating, investment or
other account of a Borrower maintained with Agent or any of its Affiliates.

(c) If Borrowers establish a controlled disbursement account with Agent or any
Affiliate of Agent, then the presentation for payment of any check or other item
of payment drawn on such account at a time when there are insufficient funds to
cover it shall be deemed to be a request for Base Rate Revolver Loans on the
date of such presentation, in the amount of the check and items presented for
payment. The proceeds of such Revolver Loans may be disbursed directly to the
controlled disbursement account or other appropriate account.

 

-40-



--------------------------------------------------------------------------------

4.1.2 Fundings by Lenders. Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder. Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon on the proposed
funding date for Base Rate Revolver Loans or by 3:00 p.m. at least two Business
Days before any proposed funding of LIBOR Loans. Each Lender shall fund to Agent
such Lender’s Pro Rata share of the Borrowing to the account specified by Agent
in immediately available funds not later than 2:00 p.m. on the requested funding
date, unless Agent’s notice is received after the times provided above, in which
event Lender shall fund its Pro Rata share by 11:00 a.m. on the next Business
Day. Subject to its receipt of such amounts from Lenders, Agent shall disburse
the proceeds of the Revolver Loans as directed by Borrower Agent. Unless Agent
shall have received (in sufficient time to act) written notice from a Lender
that it does not intend to fund its Pro Rata share of a Borrowing, Agent may
assume that such Lender has deposited or promptly will deposit its share with
Agent, and Agent may disburse a corresponding amount to Borrowers. If a Lender’s
share of any Borrowing or of any settlement pursuant to Section 4.1.3(b) is not
received by Agent, then Borrowers agree to repay to Agent on demand the amount
of such share, together with interest thereon from the date disbursed until
repaid, at the rate applicable to the Borrowing.

4.1.3 Swingline Loans; Settlement.

(a) Agent may, but shall not be obligated to, advance Swingline Loans to
Borrowers, up to an aggregate outstanding amount of $10,000,000, unless the
funding is specifically required to be made by all Lenders hereunder. Each
Swingline Loan shall constitute a Revolver Loan for all purposes, except that
payments thereon shall be made to Agent for its own account. The obligation of
Borrowers to repay Swingline Loans shall be evidenced by the records of Agent
and need not be evidenced by any promissory note.

(b) To facilitate administration of the Revolver Loans, Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that settlement among them with respect to Swingline Loans and
other Revolver Loans may take place on a date determined from time to time by
Agent, which shall occur at least once each week. On each settlement date,
settlement shall be made with each Lender in accordance with the Settlement
Report delivered by Agent to Lenders. Between settlement dates, Agent may in its
discretion apply payments on Revolver Loans to Swingline Loans, regardless of
any designation by Borrower or any provision herein to the contrary. Each
Lender’s obligation to make settlements with Agent is absolute and
unconditional, without offset, counterclaim or other defense, and whether or not
the Revolver Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied. If, due to an Insolvency Proceeding with
respect to a Borrower or otherwise, any Swingline Loan may not be settled among
Lenders hereunder, then each Lender shall be deemed to have purchased from Agent
a Pro Rata participation in each unpaid Swingline Loan and shall transfer the
amount of such participation to Agent, in immediately available funds, within
one Business Day after Agent’s request therefor.

4.1.4 Notices. Each Borrower authorizes Agent and Lenders to extend, convert or
continue Revolver Loans, effect selections of interest rates, and transfer funds
to or on behalf of Borrowers based on telephonic or e-mailed instructions.
Borrowers shall confirm each such request by prompt delivery to Agent of a
Notice of Borrowing or Notice of

 

-41-



--------------------------------------------------------------------------------

Conversion/Continuation, if applicable, but if it differs in any material
respect from the action taken by Agent or Lenders, the records of Agent and
Lenders shall govern. Neither Agent nor any Lender shall have any liability for
any loss suffered by a Borrower as a result of Agent or any Lender acting upon
its understanding of telephonic or e-mailed instructions from a person believed
in good faith by Agent or any Lender to be a person authorized to give such
instructions on a Borrower’s behalf.

4.2 Defaulting Lender. Agent may (but shall not be required to), in its
discretion, retain any payments or other funds received by Agent that are to be
provided to a Defaulting Lender hereunder, and may apply such funds to such
Lender’s defaulted obligations or readvance the funds to Borrowers in accordance
with this Agreement. The failure of any Lender to fund a Revolver Loan, to make
any payment in respect of LC Obligations or to otherwise perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender. Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that, solely for purposes of determining a Defaulting Lender’s
right to vote on matters relating to the Loan Documents and to share in
payments, fees and Collateral proceeds thereunder, a Defaulting Lender shall not
be deemed to be a “Lender” until all its defaulted obligations have been cured.

4.3 Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $5,000,000, plus any
increment of $1,000,000 in excess thereof. No more than 5 Borrowings of LIBOR
Loans may be outstanding at any time, and all LIBOR Loans having the same length
and beginning date of their Interest Periods shall be aggregated together and
considered one Borrowing for this purpose. Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.

4.4 Borrower Agent. Each Borrower hereby designates Spansion (“Borrower Agent”)
as its representative and agent for all purposes under the Loan Documents,
including requests for Revolver Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, Issuing Bank or any Lender. Borrower Agent hereby accepts
such appointment. Agent and Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Borrower Agent on behalf of any Borrower.
Agent and Lenders may give any notice or communication with a Borrower hereunder
to Borrower Agent on behalf of such Borrower. Each of Agent, Issuing Bank and
Lenders shall have the right, in its discretion, to deal exclusively with
Borrower Agent for any or all purposes under the Loan Documents. Each Borrower
agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by Borrower Agent shall be binding upon and
enforceable against it.

 

-42-



--------------------------------------------------------------------------------

4.5 One Obligation. The Revolver Loans, LC Obligations and other Obligations
shall constitute one general obligation of Borrowers and (unless otherwise
expressly provided in any Loan Document) shall be secured by Agent’s Lien upon
all Collateral; provided, however, that Agent and each Lender shall be deemed to
be a creditor of, and the holder of a separate claim against, each Borrower to
the extent of any Obligations jointly or severally owed by such Borrower.

4.6 Effect of Termination. On the effective date of any termination of the
Revolver Commitments, all Obligations shall be immediately due and payable, and
any Lender may terminate its and its Affiliates’ Bank Products (including, only
with the consent of Agent, any Cash Management Services). All undertakings of
Borrowers contained in the Loan Documents shall survive any termination, and
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents until Full Payment of the Obligations.
Notwithstanding Full Payment of the Obligations, Agent shall not be required to
terminate its Liens in any Collateral unless, with respect to any damages Agent
may incur as a result of the dishonor or return of Payment Items applied to
Obligations, Agent receives (a) a written agreement, executed by Borrowers and
any Person whose advances are used in whole or in part to satisfy the
Obligations, indemnifying Agent and Lenders from any such damages; or (b) such
Cash Collateral as Agent, in its discretion, deems necessary to protect against
any such damages. Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 14.2 and
this Section, and the obligation of each Obligor and Lender with respect to each
indemnity given by it in any Loan Document, shall survive Full Payment of the
Obligations and any release relating to this credit facility.

SECTION 5. PAYMENTS

5.1 General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon on the due date. Any payment after such time shall be deemed
made on the next Business Day. Any payment of a LIBOR Loan prior to the end of
its Interest Period shall be accompanied by all amounts due under Section 3.9.
Any prepayment of Revolver Loans shall be applied first to Base Rate Revolver
Loans and then to LIBOR Loans.

5.2 Repayment of Revolver Loans. Revolver Loans shall be due and payable in full
on the Revolver Termination Date, unless payment is sooner required hereunder.
Revolver Loans may be prepaid from time to time, without penalty or premium.
Notwithstanding anything herein to the contrary, if an Overadvance exists,
Borrowers shall, on the sooner of Agent’s demand or the first Business Day after
any Borrower has knowledge thereof, repay the outstanding Revolver Loans in an
amount sufficient to reduce the principal balance of Revolver Loans to the
Borrowing Base.

5.3 Intentionally Omitted.

5.4 Payment of Other Obligations. Obligations other than Revolver Loans,
including LC Obligations and Extraordinary Expenses, shall be paid by Borrowers
as provided in the Loan Documents or, if no payment date is specified, on
demand.

 

-43-



--------------------------------------------------------------------------------

5.5 Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.

5.6 Post-Default Allocation of Payments.

5.6.1 Allocation. Notwithstanding anything herein to the contrary, during an
Event of Default, monies to be applied to the Obligations, whether arising from
payments by Obligors, realization on Collateral, setoff or otherwise, shall be
allocated as follows:

(a) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent;

(b) second, to all amounts owing to Agent on Swingline Loans;

(c) third, to all amounts owing to Issuing Bank on LC Obligations;

(d) fourth, to all Obligations constituting fees (excluding amounts relating to
Bank Products);

(e) fifth, to all Obligations constituting interest (excluding amounts relating
to Bank Products);

(f) sixth, to provide Cash Collateral for outstanding Letters of Credit;

(g) seventh, to all other Obligations, other than Bank Product Debt;

(h) eighth, to Bank Product Debt in connection with Hedging Agreements; and

(i) last, to all other Bank Product Debt.

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Amounts distributed with respect to any Bank
Product Debt shall be the lesser of the applicable Bank Product Debt last
reported to Agent or the actual Bank Product Debt as calculated by the
methodology reported to Agent for determining the amount due. Agent shall have
no obligation to calculate the amount to be distributed with respect to any Bank
Product Debt owed to any Secured Party, but may rely upon written notice of the
amount (setting forth a reasonably detailed calculation) from the Secured Party.
In the absence of such notice, Agent may assume the amount to be distributed is
the Bank Product Debt last reported to it. The allocations set forth in this
Section are solely to determine the rights and priorities of Agent and Lenders
as among themselves, and may be changed by agreement among them without the
consent of any Obligor. This Section is not for the benefit of or enforceable by
any Borrower.

 

-44-



--------------------------------------------------------------------------------

5.6.2 Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

5.7 Application of Payments. The ledger balance in the main Dominion Account as
of the end of a Business Day shall be applied to the Obligations at the
beginning of the next Business Day after the occurrence of a Dominion/Covenant
Trigger Event. If, as a result of such application, a credit balance exists, the
balance shall not accrue interest in favor of Borrowers and shall be made
available to Borrowers as long as no Default or Event of Default exists. Each
Borrower irrevocably waives the right to direct the application of any payments
or Collateral proceeds, and agrees that Agent shall have the continuing,
exclusive right to apply and reapply same against the Obligations, in such
manner as Agent deems advisable.

5.8 Loan Account; Account Stated.

5.8.1 Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrowers to Agent and each Lender (including any assignee pursuant to
Section 13.3) resulting from each Revolver Loan or issuance of a Letter of
Credit from time to time. Any failure of Agent to record anything in the Loan
Account, or any error in doing so, shall not limit or otherwise affect the
obligation of Borrowers to pay any amount owing hereunder. Agent may maintain a
single Loan Account in the name of Borrower Agent, and each Borrower confirms
that such arrangement shall have no effect on the joint and several character of
its liability for the Obligations.

5.8.2 Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.9 Taxes.

5.9.1 Payments Free of Taxes. All payments by Obligors of Obligations shall be
free and clear of Taxes other than Excluded Taxes. If Applicable Law requires
any Obligor or Agent to withhold or deduct any Tax (including backup withholding
or withholding Tax), the withholding or deduction shall be based on information
provided pursuant to Section 5.10 and Agent shall pay the amount withheld or
deducted to the relevant Governmental Authority. If the withholding or deduction
is made on account of Indemnified Taxes or Other Taxes, the sum payable by
Borrowers shall be increased so that Agent, Lender or Issuing Bank, as
applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including deductions applicable to additional
sums payable under this Section) had been made. Without limiting the foregoing,
Borrowers shall timely pay all Other Taxes to the relevant Governmental
Authorities.

 

-45-



--------------------------------------------------------------------------------

5.9.2 Payment. Borrowers shall indemnify, hold harmless and reimburse (within 10
days after demand therefor) Agent, Lenders and Issuing Bank for any Indemnified
Taxes or Other Taxes (including those attributable to amounts payable under this
Section) withheld or deducted by any Obligor or Agent, or paid by Agent, any
Lender or Issuing Bank, with respect to any Obligations, Letters of Credit or
Loan Documents, whether or not such Taxes were properly asserted by the relevant
Governmental Authority, and including all penalties, interest and reasonable
expenses relating thereto. A certificate as to the amount of any such payment or
liability delivered to Borrower Agent by Agent, or by a Lender or Issuing Bank
(with a copy to Agent), shall be conclusive, absent manifest error. As soon as
practicable after any payment of Taxes by a Borrower, Borrower Agent shall
deliver to Agent a receipt from the Governmental Authority or other evidence of
payment reasonably satisfactory to Agent.

5.10 Lender Tax Information; Refunds.

5.10.1 Status of Lenders. Each Lender shall deliver documentation and
information to Agent and Borrower Agent, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower Agent, sufficient to
permit Agent or Borrowers to determine (a) whether or not payments made with
respect to Obligations are subject to Taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes for such payments or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.

5.10.2 Documentation. Any Lender that is a “United States person” within the
meaning of section 7701(a)(30) of the Code shall deliver to Agent and Borrower
Agent IRS Form W-9 or such other documentation or information prescribed by
Applicable Law or reasonably requested by Agent or Borrower Agent to determine
whether such Lender is subject to backup withholding or information reporting
requirements. If any Foreign Lender is entitled to any exemption from or
reduction of withholding tax for payments with respect to the Obligations, it
shall deliver to Agent and Borrower Agent, on or prior to the date on which it
becomes a Lender hereunder (and from time to time thereafter upon request by
Agent or Borrower Agent, but only if such Foreign Lender is legally entitled to
do so) such properly completed and executed documentation prescribed by
applicable Law as will permit such payments to be made without withholding or at
a reduced rate of withholding. Without limiting the generality of the foregoing,
any Foreign Lender shall deliver to Agent and Borrower Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the written request of Borrower Agent or Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable: (a) IRS Form W-8BEN claiming eligibility for benefits of an income
tax treaty to which the United States is a party; (b) IRS Form W-8ECI; (c) IRS
Form W-8IMY and all required supporting documentation; (d) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Code, IRS Form W-8BEN and a certificate showing such
Foreign Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (ii) a “10 percent shareholder”

 

-46-



--------------------------------------------------------------------------------

of any Obligor within the meaning of section 881(c)(3)(B) of the Code, or
(iii) a “controlled foreign corporation” described in section 881(c)(3)(C) of
the Code; or (e) any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in withholding tax, together with such
supplementary documentation necessary to allow Agent and Borrowers to determine
the withholding or deduction required to be made. In each case, if a specified
form is no longer in use, the delivery obligation specified in this
Section 5.10.2 shall apply to the applicable successor form. In addition, each
Lender shall deliver such forms promptly upon the obsolescence, expiration or
invalidity of any form previously delivered by such Lender. Each Lender shall
promptly notify Agent and Borrower Agent at any time it determines that it is no
longer in a position to provide any previously delivered form or certificate to
Agent or Borrower Agent (or any other form of certification adopted by a taxing
authority for such purpose).

5.10.3 Lender Obligations. Each Lender and Issuing Bank shall promptly notify
Borrowers and Agent of any change in circumstances that would change any claimed
Tax exemption or reduction. Each Lender and Issuing Bank shall indemnify, hold
harmless and reimburse (within 10 days after demand therefor) Borrowers and
Agent for any Taxes, losses, claims, liabilities, penalties, interest and
expenses (including reasonable attorneys’ fees) incurred by or asserted against
a Borrower or Agent by any Governmental Authority due to such Lender’s or
Issuing Bank’s failure to deliver, or inaccuracy or deficiency in, any
documentation required to be delivered by it pursuant to this Section. If any
Lender or Issuing Bank fails to indemnify, hold harmless or reimburse Agent as
set forth in the previous sentence, Borrowers shall indemnify, hold harmless and
reimburse Agent as set forth therein (within 10 days after demand therefor) and
shall have the right to seek reimbursement against the Lender or Issuing Bank
therefor. Each Lender and Issuing Bank authorizes Agent to set off any amounts
due to Agent under this Section against any amounts payable to such Lender or
Issuing Bank under any Loan Document.

5.10.4 Treatment of Certain Refunds. If Agent or any Lender determines, in its
sole discretion, that it has received a refund of or credit against its
liability for any Taxes (including any Other Taxes) as to which it has been
indemnified by any Borrower, or with respect to which any Borrower has paid
additional amounts pursuant to Section 5.9 (a “Tax Benefit”), it shall pay to
such Borrower an amount equal to such Tax Benefit (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under
Section 5.9 with respect to the Taxes or Other Taxes giving rise to such Tax
Benefit), net of all out-of-pocket expenses of Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such Tax Benefit); provided that the
relevant Borrower, upon the request of Agent or such Lender, agrees to repay the
amount paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Agent or such Lender if Agent
or such Lender is required to repay such Tax Benefit to such Governmental
Authority or such Tax Benefit is rescinded by such Governmental Authority or
otherwise is determined to be inapplicable or unavailable to Agent or such
Lender. This Section 5.10.4 shall not be construed to require Agent or any
Lender to make available its tax returns (or any other information relating to
its Taxes that it deems confidential) to Borrower Agent, any Borrower, or any
other Person.

 

-47-



--------------------------------------------------------------------------------

5.11 Nature and Extent of Each Borrower’s Liability.

5.11.1 Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents. Each Borrower agrees that its guaranty
obligations hereunder constitute a continuing guaranty of payment and not of
collection, that such obligations shall not be discharged until Full Payment of
the Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent or any Lender against any Obligor
for the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.

5.11.2 Waivers.

(a) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of all Obligations. It is agreed among each Borrower, Agent and
Lenders that the provisions of this Section 5.11 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Revolver Loans and issue
Letters of Credit. Each Borrower acknowledges that its guaranty pursuant to this
Section is necessary to the conduct and promotion of its business, and can be
expected to benefit such business.

(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral or any Real
Estate Collateral by judicial foreclosure or non-judicial sale or enforcement,
without affecting any rights and remedies under this Section 5.11. If, in taking
any action in connection with the exercise of any rights or remedies, Agent or
any Lender shall forfeit any other rights or remedies, including the right to
enter a deficiency judgment against any Borrower or other Person, whether
because of any Applicable Laws pertaining to “election of remedies” or
otherwise, each Borrower consents to such action and waives any claim based upon
it, even if the action may

 

-48-



--------------------------------------------------------------------------------

result in loss of any rights of subrogation that any Borrower might otherwise
have had. Any election of remedies that results in denial or impairment of the
right of Agent or any Lender to seek a deficiency judgment against any Borrower
shall not impair any other Borrower’s obligation to pay the full amount of the
Obligations. Each Borrower waives all rights and defenses arising out of an
election of remedies, such as nonjudicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Borrower’s rights of subrogation against any other Person. Agent may bid
all or a portion of the Obligations at any foreclosure or trustee’s sale or at
any private sale, and the amount of such bid need not be paid by Agent but shall
be credited against the Obligations. The amount of the successful bid at any
such sale, whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.11, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any Lender might otherwise be entitled but for such bidding at
any such sale.

5.11.3 Extent of Liability; Contribution.

(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.11 shall be limited to the greater of (i) all amounts for
which such Borrower is primarily liable, as described below, and (ii) such
Borrower’s Allocable Amount.

(b) If any Borrower makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.11 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

(c) Nothing contained in this Section 5.11 shall limit the liability of any
Borrower to pay Revolver Loans made directly or indirectly to that Borrower
(including Revolver Loans advanced to any other Borrower and then re-loaned or
otherwise transferred to, or for the benefit of, such Borrower), LC Obligations
relating to Letters of Credit issued to support such Borrower’s business, and
all accrued interest, fees, expenses and other related Obligations with respect
thereto, for which such Borrower shall be primarily liable for all purposes
hereunder. Agent and Lenders shall have the right, at any time in their
discretion, to condition Revolver Loans and Letters of Credit upon a separate
calculation of borrowing availability for each Borrower and to restrict the
disbursement and use of such Revolver Loans and Letters of Credit to such
Borrower.

 

-49-



--------------------------------------------------------------------------------

5.11.4 Joint Enterprise. Each Borrower has requested that Agent and Lenders make
this credit facility available to Borrowers on a combined basis, in order to
finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group. Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage. Borrowers acknowledge that Agent’s and
Lenders’ willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.

5.11.5 Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions Precedent to Initial Revolver Loans. In addition to the
conditions set forth in Section 6.2, Lenders shall not be required to fund any
requested Revolver Loan, issue any Letter of Credit, or otherwise extend credit
to Borrowers hereunder, until the date (the “Closing Date”) that each of the
following conditions has been satisfied:

(a) Revolver Notes shall have been executed by Borrowers and delivered to each
Lender that requests issuance of a Revolver Note. Each other Loan Document shall
have been duly executed and delivered to Agent by each of the signatories
thereto, and each Obligor shall be in compliance with all terms thereof.

(b) Agent shall have received financing statements and all other documents and
instruments necessary to perfect its Liens in the Collateral, in each case,
executed (if necessary) and in proper form for filing or recording, as
applicable, as well as UCC and Lien searches and other evidence satisfactory to
Agent that such Liens are the only Liens upon the Collateral, except Permitted
Liens; provided, that perfection steps with respect to foreign Intellectual
Property shall not be required where Agent determines in its reasonable
discretion that the costs of such perfection materially outweigh the benefits
provided.

(c) Agent shall have received the Related Real Estate Documents for all Real
Estate Collateral.

(d) Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox, in form and substance, and with financial
institutions, satisfactory to Agent.

(e) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of each Borrower certifying that,
after giving effect to the initial Revolver Loans and transactions hereunder,
(i) such Borrower is Solvent; (ii) no Default or Event of Default exists;
(iii) the representations and warranties set forth in Section 9 are true and
correct; and (iv) such Borrower has complied with all agreements and conditions
to be satisfied by it under the Loan Documents.

 

-50-



--------------------------------------------------------------------------------

(f) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
attached thereto; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing.

(g) Agent shall have received a written opinion of Latham & Watkins, LLP, as
well as any local counsel to Borrowers or Agent, in form and substance
satisfactory to Agent.

(h) Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization. Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction where such Obligor’s conduct of business or ownership of Property
necessitates qualification.

(i) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Borrowers, all in compliance with the Loan
Documents.

(j) Agent shall have completed its business, financial and legal due diligence
of Obligors, including a roll-forward of its previous field examination, with
results satisfactory to Agent. No material adverse change in the financial
condition of any Obligor or in the quality, quantity or value of any Revolver
Loan Priority Collateral shall have occurred since December 27, 2009.

(k) Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.

(l) The Confirmation Order shall have been entered confirming the Plan of
Reorganization on terms not materially adverse to Agent or the Lenders and
shall, among other things, provide for the assumption by Borrowers of the
obligations of Borrowers to Bank of America and Banc of America Leasing &
Capital, LLC (“BALC”) in respect to the equipment leases provided by BALC to a
Borrower.

(m) The “Effective Date” as defined in the Plan of Reorganization (the “Plan
Effective Date”) shall have occurred; provided, that the Plan Effective Date
shall have occurred no later than May 10, 2010.

(n) Agent shall have received copies of the fully executed Term Loan Documents
and all of the conditions set forth in the Term Loan Agreement to providing the
proceeds of the Term Loans to Borrowers shall have been satisfied.

 

-51-



--------------------------------------------------------------------------------

(o) Agent shall have received a Borrowing Base Certificate prepared as of
March 28, 2010. Upon giving effect to the initial funding of Revolver Loans and
issuance of Letters of Credit, and the payment by Borrowers of all fees and
expenses incurred in connection herewith as well as any payables stretched
beyond their customary payment practices, the sum of Qualified Cash plus
Availability shall be at least $100,000,000.

6.2 Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Revolver Loans, arrange for issuance
of any Letters of Credit or grant any other accommodation to or for the benefit
of Borrowers, unless the following conditions are satisfied:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;

(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct on the date of, and upon giving effect to, such
funding, issuance or grant (except for representations and warranties that
expressly relate to an earlier date);

(c) All conditions precedent in any other Loan Document shall be satisfied;

(d) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and

(e) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request) by Borrowers for funding of a Revolver Loan,
issuance of a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.

SECTION 7. COLLATERAL

7.1 Grant of Security Interest. To secure the prompt payment and performance of
all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all Property of
such Borrower, including all of the following Property, whether now owned or
hereafter acquired, and wherever located:

(a) all Accounts;

(b) all Chattel Paper, including electronic chattel paper;

(c) all Commercial Tort Claims, including those shown on Schedule 9.1.16;

 

-52-



--------------------------------------------------------------------------------

(d) all Deposit Accounts;

(e) all Documents;

(f) all General Intangibles, including Intellectual Property;

(g) all Goods, including Inventory, Equipment and fixtures;

(h) all Instruments;

(i) all Investment Property;

(j) all Letter-of-Credit Rights;

(k) all Supporting Obligations;

(l) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;

(m) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

(n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

Notwithstanding anything to the contrary contained herein, the Collateral shall
not be deemed to include:

(o) any General Intangible, Chattel Paper, License or Instrument which by its
terms prohibits the creation of a Lien therein (whether by assignment
otherwise), except to the extent that (but subject to the limitations of)
Sections 9-406(d), 9-407(a) or 9-408 of the UCC are effective to render any such
prohibition ineffective; provided, however, that such Lien shall attach
immediately at such time as the condition causing such restriction shall be
remedied or is otherwise not in existence; provided, further, however, that if
any General Intangible, Chattel Paper, or Instrument contains any term
restricting or requiring consent of any Person (other than a Grantor) obligated
thereon to any exercise of remedies under the applicable Security Documents in
respect of the Liens therein granted under the granting clause in the applicable
Security Documents, then the enforcement of such Lien under the applicable
Security Documents shall be subject to obtaining consent thereto (but such
provision shall not limit the creation, attachment or perfection of the Liens
under such Security Document);any permit, lease, license (including any License)
or franchise to the extent any Law applicable thereto is effective to prohibit
the creation of a security interest therein;

(p) any Property that is subject to an agreement which by its terms prohibits
the creation of a Lien therein (whether by assignment or otherwise or that would

 

-53-



--------------------------------------------------------------------------------

provide the third party to such agreement the right to terminate such
agreement), except to the extent that Sections 9-406(d), 9-407(a) or 9-408(a) of
the UCC are effective to render any such prohibition ineffective; provided,
however, that such Lien shall attach immediately at such time as the condition
causing such restriction shall be remedied or is otherwise not in existence;
provided, further, however, that if any such agreement contains any term
restricting or requiring consent of any Person (other than a Borrower) obligated
thereon to any exercise of remedies under the applicable Security Documents in
respect of the Lien therein granted under the granting clause in the applicable
Security Document (and no restriction on the creation, attachment or perfection
of the Lien), then the enforcement of such Lien under the applicable Security
Document shall be subject to obtaining a consent) (but such provision shall not
limit the creation, attachment or perfection of the Lien in such Property under
the applicable Security Document);

(q) any Equipment (including any Software incorporated therein) owned by any
Borrower on the date hereof or hereafter acquired that is subject to a Lien
securing a purchase money obligation or Capital Lease permitted to be incurred
pursuant to the provisions hereunder shall be excluded from the Lien granted
hereunder, and shall not be included in the Collateral, to the extent that the
contract or other agreement in which such Lien is granted (or the documentation
providing for such purchase money obligation or Capital Lease) validly prohibits
the creation of any other Lien on such Collateral; provided, however, that such
Lien shall attach immediately at such time as the condition causing such
restriction shall be remedied or is otherwise not in existence;

(r) any “intent-to-use” application for Trademark registration filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. §1051, prior to the filing under
Section 1(c) or Section 1(d) of the Lanham Act of a “Statement of Use” or an
“Amendment to Allege Use” with respect thereto, solely to the extent, if any,
that, and solely during the period, if any, in which, the grant of a Lien
therein prior to such filing would impair the validity or enforceability of any
registration that issues from such intent-to-use Trademark application under
applicable federal law;

(s) the UBS Auction Rate Securities, the proceeds thereof and any deposit and/or
securities account in which the UBS Auction Rate Securities and/or the proceeds
thereof are held (to the extent that the UBS Auction Rate Securities and/or the
proceeds thereof are the only contents of such account(s));

(t) more than 65% of the voting stock of any Foreign Subsidiary or any assets of
any Foreign Subsidiary; and

(u) the funds required to be reserved to (i) pay the administrative expense
claim of Tessera, Inc. pursuant to the Plan of Reorganization and (ii) fund the
Claims Agent Fund, as defined in and pursuant to the Plan of Reorganization
(collectively, the “Segregated Funds”), the proceeds thereof and any deposit
and/or securities accounts in which the Segregated Funds are held (to the extent
that the Segregated Funds and/or the proceeds thereof are the only contents of
such account(s)); provided, that if the Segregated Funds are in excess of the
amount necessary to satisfy the claims under clauses (i) and (ii) above, such
excess funds shall be deemed Collateral and shall be transferred to a Deposit
Account subject to Agent’s control pursuant to Section 8.5.1.

 

-54-



--------------------------------------------------------------------------------

7.2 Lien on Deposit Accounts; Cash Collateral.

7.2.1 Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all amounts
credited to any Deposit Account of such Borrower, including any sums in any
blocked or lockbox accounts or in any accounts into which such sums are swept,
except for such amounts explicitly excluded from the Collateral as set forth in
Section 7.1.

7.2.2 Cash Collateral. Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Borrower, and shall
have no responsibility for any investment or loss. Each Borrower hereby grants
to Agent, for the benefit of Secured Parties, a security interest in all Cash
Collateral held from time to time and all proceeds thereof, as security for the
Obligations, whether such Cash Collateral is held in a Cash Collateral Account
or elsewhere. Agent may apply Cash Collateral to the payment of any Obligations,
in such order as Agent may elect, as they become due and payable. Each Cash
Collateral Account and all Cash Collateral shall be under the sole dominion and
control of Agent. No Borrower or other Person claiming through or on behalf of
any Borrower shall have any right to any Cash Collateral, until Full Payment of
all Obligations.

7.3 Lien on Real Estate. The Obligations shall also be secured by Mortgages upon
all Real Estate Collateral. The Mortgages shall be duly recorded, at Borrowers’
expense, in each office where such recording is required to constitute a fully
perfected Lien on the Real Estate Collateral covered thereby. If any Borrower
acquires Real Estate Collateral hereafter, Borrowers shall, as promptly as
practicable following such acquisition, upon the request of Agent, execute,
deliver and record a Mortgage sufficient to create a Lien in favor of Agent on
such Real Estate, and shall deliver all Related Real Estate Documents.

7.4 Other Collateral.

7.4.1 Commercial Tort Claims. Borrowers shall promptly notify Agent in writing
if any Borrower has a Commercial Tort Claim (other than, as long as no Default
or Event of Default exists, a Commercial Tort Claim for less than $5,000,000),
shall promptly amend Schedule 9.1.16 to include such claim, and shall take such
actions, subject to the Intercreditor Agreement, as Agent deems appropriate to
subject such claim to a duly perfected Lien in favor of Agent (for the benefit
of Secured Parties).

7.4.2 Certain After-Acquired Collateral.

(a) If, after the Closing Date, any Borrower obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Investment Property or Letter-of-Credit Rights, (i) the provisions
of this Agreement shall automatically apply thereto and (ii) any such Collateral
shall automatically become part of the Collateral, subject to the terms and
conditions of this Agreement. Within 45 days after each Fiscal Quarter

 

-55-



--------------------------------------------------------------------------------

(and 60 days after the last Fiscal Quarter in a Fiscal Year) the relevant
Borrower shall take such actions as Agent deems appropriate and requests in
order to effect Agent’s duly perfected Lien upon such Collateral subject to the
Intercreditor Agreement, including obtaining any appropriate possession, control
agreement or Lien Waiver (to the extent Agent is permitted to obtain possession
or control pursuant to the Intercreditor Agreement).

(b) If, after the Closing Date, any Borrower obtains any interest in any
Collateral consisting of Intellectual Property, (“After-Acquired Intellectual
Property”), (i) the provisions of this Agreement shall automatically apply
thereto and (ii) any such After-Acquired Intellectual Property and, in the case
of trademarks, the goodwill symbolized thereby shall automatically become part
of the Collateral, subject to the terms and conditions of this Agreement. Within
90 days after the end of each calendar year (or such longer period as to which
Agent may consent), the relevant Borrower shall sign and deliver to Agent an
intellectual property security agreement (in a form reasonably acceptable to
Agent) with respect to all applicable United States federally registered (or
application for United States federally registered), and any foreign equivalent
of the foregoing where applicable, After-Acquired Intellectual Property owned by
it as of the last day of applicable calendar year, to the extent that such
Intellectual Property becomes part of the Collateral and to the extent that it
is not covered by any previous intellectual property security agreement so
signed and delivered by it.

7.5 No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrowers relating to any Collateral.

7.6 Further Assurances. Promptly upon request, Borrowers shall deliver such
instruments, assignments, title certificates, or other documents or agreements,
and shall take such actions, as Agent deems appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement, in each case, to the extent permitted pursuant to
the Intercreditor Agreement. Each Borrower authorizes Agent to file any
financing statement that indicates the Collateral as “all assets” or “all
personal property” of such Borrower, or words to similar effect, and ratifies
any action taken by Agent before the Closing Date to effect or perfect its Lien
on any Collateral.

SECTION 8. COLLATERAL ADMINISTRATION

8.1 Borrowing Base Certificates. By the 15th day of each month, Spansion shall
deliver to Agent (and Agent shall promptly deliver same to Lenders) a Borrowing
Base Certificate prepared as of the close of business of the previous month, and
at such other times as Agent may request; provided, that at any time after the
occurrence of a Reporting Trigger Event, such Borrowing Base Certificate shall
be delivered weekly as of the 2nd Business Day of each week. All calculations of
Availability in any Borrowing Base Certificate shall originally be made by
Spansion and certified by a Senior Officer, treasurer or controller of Spansion
provided that Agent may from time to time review and adjust any such calculation
(a) to reflect its reasonable estimate of declines in value of any Revolver Loan
Priority Collateral, due to collections received in the Dominion Account or
otherwise; (b) to adjust the reserves provided for herein to reflect changes in
dilution, quality, mix and other factors affecting Revolver Loan Priority
Collateral; and (c) to the extent the calculation is not made in accordance with
this Agreement or does not accurately reflect the Availability Reserve.

 

-56-



--------------------------------------------------------------------------------

8.2 Administration of Accounts.

8.2.1 Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form satisfactory to Agent, on such periodic basis as Agent may
request. Each Borrower shall also provide to Agent, on or before the 15th day of
each month, a detailed aged trial balance of all Accounts as of the end of the
preceding month, specifying each Account’s Account Debtor name and address,
amount, invoice date and due date, showing any discount, allowance, credit,
authorized return or dispute, and including such proof of delivery, copies of
invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request.
If Accounts in an aggregate face amount of $5,000,000 or more cease to be
Eligible Accounts, Borrowers shall notify Agent of such occurrence promptly (and
in any event within three Business Days) after any Borrower has knowledge
thereof; provided, that if a Reporting Trigger Event has occurred, and any
Account in the aggregate face amount of $2,500,000 or more ceases to be an
Eligible Account, Borrowers shall notify Agent of such occurrence promptly (and
in any event within one Business Day) after any Borrower has knowledge thereof.

8.2.2 Taxes. If an Account of any Borrower includes a charge for any Taxes,
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Borrower and to charge Borrowers
therefor and Agent shall make reasonable efforts to provide Borrowers of advance
notice thereof; provided, however, that neither Agent nor Lenders shall be
liable for any Taxes that may be due from Borrowers or with respect to any
Collateral.

8.2.3 Account Verification. Whether or not a Default or Event of Default exists,
Agent shall have the right at any time, in the name of Agent, any designee of
Agent or any Borrower, to verify the validity, amount or any other matter
relating to any Accounts of Borrowers by mail, telephone or otherwise. Borrowers
shall cooperate fully with Agent in an effort to facilitate and promptly
conclude any such verification process.

8.2.4 Maintenance of Dominion Account. Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to Agent.
Borrowers shall obtain an agreement (in form and substance satisfactory to
Agent) from each lockbox servicer and Dominion Account bank, establishing
Agent’s control over and Lien in the lockbox or Dominion Account, which may be
exercised by Agent at any time after a Dominion/Covenant Trigger Event,
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges. If a Dominion Account is not maintained with
Bank of America, Agent may, at any time after a Dominion/Covenant Trigger Event,
require immediate transfer of all funds in such account to a Dominion Account
maintained with Bank of America. Agent and Lenders assume no responsibility to
Borrowers for any lockbox arrangement or Dominion Account, including any claim
of accord and satisfaction or release with respect to any Payment Items accepted
by any bank.

 

-57-



--------------------------------------------------------------------------------

8.2.5 Proceeds of Collateral. Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Revolver Loan Priority Collateral are made directly to a Dominion
Account (or a lockbox relating to a Dominion Account). If any Borrower or
Subsidiary receives cash or Payment Items with respect to any Revolver Loan
Priority Collateral, it shall hold same in trust for Agent and promptly (not
later than the next Business Day) deposit same into a Dominion Account.

8.3 Administration of Inventory.

8.3.1 Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form satisfactory to Agent, on such periodic basis as Agent may request.

8.3.2 Returns of Inventory. No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise if such
return could reasonably be expected to have a Material Adverse Effect.

8.3.3 Acquisition, Sale and Maintenance. Each Borrower shall take all steps to
assure that all Inventory is produced in accordance with Applicable Law,
including the FLSA, except where non-compliance could not reasonably be expected
to have a materially adverse effect on the collection of any Borrower’s
Accounts. Borrowers shall use, store and maintain all Inventory with reasonable
care and caution, in accordance with applicable standards of any insurance and
in conformity with all Applicable Law.

8.4 Administration of Equipment.

8.4.1 Records and Schedules of Equipment. Each Borrower shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, a current schedule thereof, in form
satisfactory to Agent.

8.4.2 Dispositions of Equipment. No Borrower shall sell, lease or otherwise
dispose of any Equipment if any such sale could reasonably be expected to have a
Material Adverse Effect.

8.5 Administration of Deposit Accounts.

8.5.1 Control of Dominion Accounts. Schedule 8.5 sets forth all Deposit Accounts
maintained by Borrowers, including all Dominion Accounts, and all Securities
Accounts maintained by Borrowers. Each Borrower shall take all actions necessary
to establish Agent’s control of each such Deposit Account, but expressly
excluding (i) accounts exclusively used for payroll, payroll taxes, employee
benefits, or worker’s compensation, (ii) accounts containing Term Loan Priority
Collateral where the aggregate balance on deposit therein does not at the end of
any Business Day exceed $100,000 so long as the amount on deposit at the end of
any Business Day in all such other Deposit Accounts does not exceed $250,000 in
the aggregate), (iii) the escrow account established in connection with the Term
Loan Agreement for the purpose of holdings proceeds of the Term Loan, and
(iv) accounts explicitly excluded from

 

-58-



--------------------------------------------------------------------------------

the Collateral as set forth in Section 7.1. Each Borrower shall be the sole
account holder of each Deposit Account and shall not allow any other Person
(other than Agent or Term Loan Agent in accordance with the Intercreditor
Agreement) to have control over a Deposit Account or any Property deposited
therein, except for accounts explicitly excluded from the Collateral as set
forth in Section 7.1 and any Property contained in such accounts. Each Borrower
shall promptly notify Agent of any opening or closing of a Deposit Account or
Securities Account and, with the consent of Agent, will amend Schedule 8.5 to
reflect same.

8.5.2 Verification of Qualified Cash. Borrowers (i) hereby consent to Agent
obtaining electronic access to Borrowers’ Deposit Accounts and Securities
Accounts maintained by Bank of America and its Affiliates, and (ii) agree to
provide to Agent, upon Agent’s request, independent verification (in form and
substance acceptable to Agent) of account balances in Deposit Accounts and
Securities Accounts maintained by any bank other than Bank of America or its
Affiliates, as soon as possible after any such request but in no event later
than three Business Days thereafter. Any information obtained by Agent under
this Section is for the sole purposes of verifying Borrowers’ balances in such
accounts from time to time.

8.6 General Provisions.

8.6.1 Location of Collateral. All tangible items of Collateral other than
(i) Inventory in transit, (ii) Inventory sold in the Ordinary Course of Business
and (iii) Equipment and Inventory located outside the United States, shall at
all times be kept by Borrowers at the business locations set forth in Schedule
8.6.1, unless such Borrower has given at least 10 days’ notice to the Agent of
another location; provided, that Borrowers may make sales or other dispositions
of Collateral in accordance with Section 10.2.6.

8.6.2 Insurance of Collateral; Condemnation Proceeds.

(a) Each Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best Rating of at least A7,
unless otherwise approved by Agent) satisfactory to Agent. Except as set forth
in the Intercreditor Agreement, all proceeds under each policy shall be payable
to Agent. From time to time upon request, Borrowers shall deliver to Agent the
originals or certified copies of its insurance policies and updated flood plain
searches. Unless Agent shall agree otherwise, and except to the extent
inconsistent with the Intercreditor Agreement, each policy shall include
satisfactory endorsements (i) showing Agent as loss payee; (ii) requiring 30
days prior written notice to Agent in the event of cancellation of the policy
for any reason whatsoever; and (iii) specifying that the interest of Agent shall
not be impaired or invalidated by any act or neglect of any Borrower or the
owner of the Property, nor by the occupation of the premises for purposes more
hazardous than are permitted by the policy. If any Borrower fails to provide and
pay for any insurance, Agent may, at its option, but shall not be required to,
procure the insurance and charge Borrowers therefor. Each Borrower agrees to
deliver to Agent, promptly as rendered, copies of all reports made to insurance
companies. While no Event of Default exists, Borrowers may settle, adjust or
compromise any insurance claim. Except as set forth in the Intercreditor
Agreement, if an Event of Default exists, only Agent shall be authorized to
settle, adjust and compromise such claims.

 

-59-



--------------------------------------------------------------------------------

(b) Except as otherwise set forth in the Intercreditor Agreement, any proceeds
of insurance (other than proceeds from workers’ compensation or D&O insurance)
and any awards arising from condemnation of any Collateral shall be paid to
Agent. Except as otherwise set forth in the Intercreditor Agreement, any such
proceeds or awards that relate to Inventory shall be applied to payment of the
Revolver Loans, and then to any other Obligations outstanding.

(c) At any time after the full repayment of the Term Loan, if requested by
Borrowers in writing within 15 days after Agent’s receipt of any insurance
proceeds or condemnation awards relating to any loss or destruction of Equipment
or Real Estate, Borrowers may use such proceeds or awards to repair or replace
such Equipment or Real Estate (and until so used, the proceeds shall be held by
Agent as Cash Collateral) as long as (i) no Default or Event of Default exists;
(ii) such repair or replacement is promptly undertaken and concluded, in
accordance with plans satisfactory to Agent; (iii) replacement buildings are
constructed on the sites of the original casualties and are of comparable size,
quality and utility to the destroyed buildings; (iv) the repaired or replaced
Property is free of Liens, other than Permitted Liens that are not Purchase
Money Liens; (v) Borrowers comply with disbursement procedures for such repair
or replacement as Agent may reasonably require; and (vi) the aggregate amount of
such proceeds or awards from any single casualty or condemnation does not exceed
$5,000,000.

8.6.3 Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.

8.6.4 Defense of Title to Collateral. Each Borrower shall at all times defend
its title to Collateral and Agent’s Liens therein against all Persons, claims
and demands whatsoever, except Permitted Liens.

8.7 Power of Attorney. Each Borrower hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Borrower’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section 8.7.
Agent, or Agent’s designee, may, without notice and in either its or a
Borrower’s name, but at the cost and expense of Borrowers:

(a) Endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and

(b) Subject to the provisions of the Intercreditor Agreement, during an Event of
Default, (i) notify any Account Debtors of the assignment of their Accounts,
demand and enforce payment of Accounts by legal proceedings or otherwise, and
generally exercise any rights and remedies with respect to Accounts;
(ii) settle, adjust, modify, compromise, discharge

 

-60-



--------------------------------------------------------------------------------

or release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Borrower’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Borrower, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use a Borrower’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors;
(ix) use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which a Borrower is a beneficiary; and (xii) take all other actions as Agent
deems appropriate to fulfill any Borrower’s obligations under the Loan
Documents.

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1 General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Revolver Commitments, Revolver
Loans and Letters of Credit, Parent and each Borrower represents and warrants
that:

9.1.1 Organization and Qualification. Parent and each of its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Parent and each of its Subsidiaries is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect.

9.1.2 Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Capital Stock of any
Obligor, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law or
Material Contract; or (d) result in or require the imposition of any Lien (other
than Permitted Liens) on any Property of any Obligor.

9.1.3 Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

9.1.4 Capital Structure. Schedule 9.1.4 shows, for Parent and each of its
Subsidiaries, its name, its jurisdiction of organization, its authorized and
issued Capital Stock, the holders of its Capital Stock, and all agreements
binding on such holders with respect to their Capital Stock. Except as disclosed
on Schedule 9.1.4, in the five years preceding the Closing Date, neither Parent
nor any of its Subsidiaries have acquired any substantial assets from any

 

-61-



--------------------------------------------------------------------------------

other Person nor been the surviving entity in a merger or combination. Parent
and each of its Subsidiaries have good title to its Capital Stock in its
Subsidiaries, subject only to Agent’s Lien, and all such Capital Stock are duly
issued, fully paid and non-assessable. Except as disclosed on Schedule 9.1.4,
there are no outstanding purchase options, warrants, subscription rights,
agreements to issue or sell, convertible interests, phantom rights or powers of
attorney relating to Capital Stock of Parent or any of its Subsidiaries.

9.1.5 Title to Properties; Priority of Liens. Parent and each of its
Subsidiaries has good and marketable title to (or valid leasehold interests in)
all of its Real Estate, and good title to all of its personal Property,
including all Property reflected in any financial statements delivered to Agent
or Lenders, in each case free of Liens except Permitted Liens. Parent and each
of its Subsidiaries has paid and discharged all lawful claims that, if unpaid,
could become a Lien on its Properties, other than Permitted Liens. All Liens of
Agent in the Collateral are duly perfected, first priority (in the case only of
the Revolver Loan Priority Collateral) Liens, subject to the terms of the
Intercreditor Agreement.

9.1.6 Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that:

(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;

(d) it is not subject to any offset, Lien (other than Agent’s Lien), deduction,
defense, dispute, counterclaim or other adverse condition except as arising in
the Ordinary Course of Business and disclosed to Agent; and it is absolutely
owing by the Account Debtor, without contingency in any respect;

(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and

 

-62-



--------------------------------------------------------------------------------

(g) to the best of Borrowers’ knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectibility of
such Account; (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business; and
(iii) there are no proceedings or actions threatened or pending against any
Account Debtor that could reasonably be expected to have a material adverse
effect on the Account Debtor’s financial condition.

9.1.7 Financial Statements. The consolidated balance sheets, and related
statements of income, cash flow and shareholder’s equity, of Parent and
Subsidiaries that have been and are hereafter delivered to Agent and Lenders,
are prepared in accordance with GAAP, and fairly present the financial positions
and results of operations of Parent and Subsidiaries at the dates and for the
periods indicated. All projections delivered from time to time to Agent and
Lenders have been prepared in good faith, based on reasonable assumptions in
light of the circumstances at such time. Since December 27, 2009, there has been
no change in the condition, financial or otherwise, of Parent or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect. No financial statement delivered to Agent or Lenders at any time
contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make such statement not materially misleading. Parent
and each of its Subsidiaries is Solvent.

9.1.8 Surety Obligations. Neither Parent nor any of its Subsidiaries are
obligated as surety or indemnitor under any bond or other contract that assures
payment or performance of any obligation of any Person, except as permitted
hereunder.

9.1.9 Taxes. Parent and each of its Subsidiaries has filed all federal, state
and local tax returns and other reports that it is required by law to file, and
has paid, or made provision for the payment of, all Taxes upon it, its income
and its Properties that are due and payable, except to the extent being Properly
Contested. The provision for Taxes on the books of Parent and each of its
Subsidiaries are adequate for all years not closed by applicable statutes, and
for its current Fiscal Year.

9.1.10 Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.

9.1.11 Intellectual Property. Parent and each of its Subsidiaries owns or has
the lawful right to use all Intellectual Property necessary for the conduct of
its business, without conflict with any rights of others, unless the failure to
own or possess such right could not reasonably be expected to have a Material
Adverse Effect. To Parent or any Borrower’s knowledge, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Obligor or any of their
Subsidiaries infringes upon any rights held by any other Person, unless such
infringement could not reasonably be expected to have a Material Adverse Effect.
No claim or litigation regarding any of the foregoing is pending or, to Parent’s
or any Borrower’s knowledge, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

-63-



--------------------------------------------------------------------------------

9.1.12 Governmental Approvals. Parent and each of its Subsidiaries has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties. All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Parent and each of its Subsidiaries have
complied with all foreign and domestic laws with respect to the shipment and
importation of any goods or Collateral, except where non-compliance could not
reasonably be expected to have a Material Adverse Effect.

9.1.13 Compliance with Laws. Parent and each of its Subsidiaries has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law, except (i) where non-compliance could
not reasonably be expected to have a Material Adverse Effect or (ii) as
disclosed on Schedule 9.1.13. There are no unresolved or outstanding citations,
notices or orders of non-compliance issued to any Borrower or Subsidiary under
any Applicable Law where such non-compliance could reasonably be expected to
have a Material Adverse Effect, except as set forth on Schedule 10.1.3. No
Inventory has been produced in violation of the FLSA.

9.1.14 Compliance with Environmental Laws. Neither Parent nor its Subsidiaries’
past or present operations, Real Estate or other Properties are subject to any
federal, state or local investigation to determine whether any remedial action
is needed to address any environmental pollution, hazardous material or
environmental clean-up except (i) where such investigation could not reasonably
be expected to have a Material Adverse Effect or (ii) as disclosed on Schedule
9.1.14. Neither Parent nor any of its Subsidiaries has received any
Environmental Notice, which remains unresolved or is outstanding, that could
reasonably be expected to result in a Material Adverse Effect, except as set
forth on Schedule 9.1.14. Neither Parent nor any of its Subsidiaries has any
contingent liability with respect to any Environmental Release, environmental
pollution or hazardous material on any Real Estate now or previously owned,
leased or operated by it other than as set forth on Schedule 9.1.14.

9.1.15 Burdensome Contracts. Neither Parent nor any of its Subsidiaries is a
party or subject to any contract, agreement or charter restriction that could
reasonably be expected to have a Material Adverse Effect. Neither Parent nor any
of its Subsidiaries is party or subject to any Restrictive Agreement, other than
the Plan of Reorganization and except as shown on Schedule 9.1.15. No such
Restrictive Agreement prohibits the execution, delivery or performance of any
Loan Document by an Obligor.

9.1.16 Litigation. Except as shown on Schedule 9.1.16, there are no proceedings
or investigations pending or, to Parent or any Borrower’s knowledge, threatened
against Parent, any Borrower or Subsidiary, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect if determined adversely to Parent,
any Borrower or Subsidiary, as applicable. Except as shown on Schedule 9.1.16,
no Obligor has a Commercial Tort Claim (other than, as long as no Default or
Event of Default exists, a Commercial Tort Claim for less than $5,000,000).
Neither Parent nor any of its Subsidiaries is in default with respect to any
order, injunction or judgment of any Governmental Authority, except where
non-compliance could not reasonably be expected to have a Material Adverse
Effect.

 

-64-



--------------------------------------------------------------------------------

9.1.17 No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. Neither Parent nor any of its
Subsidiaries is in default, and no event or circumstance has occurred or exists
that with the giving of notice would constitute a default, under any Material
Contract or in the payment of any Borrowed Money. To the best of Borrowers’ or
any Subsidiary’s knowledge, as applicable, there is no basis upon which any
party (other than a Borrower or Subsidiary) could terminate a Material Contract
prior to its scheduled termination date.

9.1.18 ERISA. Except as disclosed on Schedule 9.1.18:

(a) Each ERISA Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other federal and state laws. Each
ERISA Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of Parent or any Borrower, nothing has occurred which would
prevent, or cause the loss of, such qualification. Each Obligor and ERISA
Affiliate has made all required contributions to each ERISA Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any ERISA Plan.

(b) There are no pending or, to the knowledge of Parent or any Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any ERISA Plan that could reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
in or could reasonably be expected to have a Material Adverse Effect.

(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

(d) With respect to any Foreign Plan, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial

 

-65-



--------------------------------------------------------------------------------

assumptions and valuations most recently used to account for such obligations in
accordance with applicable generally accepted accounting principles; and
(iii) it has been registered as required and has been maintained in good
standing with applicable regulatory authorities.

9.1.19 Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between Parent and its
Subsidiaries and any customer or supplier, or any group of customers or
suppliers, who individually or in the aggregate are material to the business of
Parent, such Borrower or Subsidiary. There exists no condition or circumstance
that could reasonably be expected to impair the ability of Parent, any Borrower
or Subsidiary to conduct its business at any time hereafter in substantially the
same manner as conducted on the Closing Date.

9.1.20 Labor Relations. Except as described on Schedule 9.1.20, neither Parent
nor any of its Subsidiaries is party to or bound by any collective bargaining
agreement or management agreement. There are no material grievances, disputes or
controversies with any union or other organization of Parent, any Borrower’s or
Subsidiary’s employees, or, to any Borrower’s knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining.

9.1.21 Payable Practices. Except as described on Schedule 9.1.21, neither Parent
nor any of its Subsidiaries has made any material change in its historical
accounts payable practices from those in effect on the Closing Date.

9.1.22 Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

9.1.23 Margin Stock. Neither Parent nor any of its Subsidiaries is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No Revolver
Loan proceeds or Letters of Credit will be used by Borrowers to purchase or
carry, or to reduce or refinance any Debt incurred to purchase or carry, any
Margin Stock or for any related purpose governed by Regulations T, U or X of the
Board of Governors.

9.1.24 Term Loan Documents. Borrowers have delivered to Agent a complete and
correct copy of the Term Loan Agreement and all Term Loan Documents (including
all schedules, exhibits, amendments, supplements, modifications, assignments and
all other documents delivered pursuant thereto or in connection therewith). Each
Borrower has the corporate power and authority to incur the Term Loan
Obligations. Each Borrower acknowledges that Agent and each Lender is entering
into this Agreement and extending the Revolver Commitments in reliance upon the
provisions of the Intercreditor Agreement and this Section 9.1.24.

9.2 Complete Disclosure. No Loan Document contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading. There is no fact or
circumstance known to any Obligor that such Obligor has failed to disclose to
Agent in writing that could reasonably be expected to have a Material Adverse
Effect.

 

-66-



--------------------------------------------------------------------------------

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1 Affirmative Covenants. As long as any Revolver Commitments or Obligations
are outstanding, Parent and each Borrower shall, and shall (except in the case
of the covenants set forth in Sections 10.1.2 and 10.1.3) cause each Subsidiary
to:

10.1.1 Inspections; Appraisals.

(a) Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of Parent or its Subsidiaries, inspect, audit and make
extracts from Parent or its Subsidiaries’ books and records, and discuss with
its officers, employees, agents, advisors and independent accountants such
Parent or its Subsidiaries’ business, financial condition, assets, prospects and
results of operations. Lenders may participate in any such visit or inspection,
at their own expense. Neither Agent nor any Lender shall have any duty to Parent
or any of its Subsidiaries to make any inspection, nor to share any results of
any inspection, appraisal or report with Parent or any of its Subsidiaries.
Parent and Borrowers acknowledge that all inspections, appraisals and reports
are prepared by Agent and Lenders for their purposes, and neither Parent nor any
of its Subsidiaries shall be entitled to rely upon them.

(b) Reimburse Agent for all charges, costs and expenses of Agent in connection
with examinations of any Obligor’s books and records or any other financial or
Collateral matters as Agent deems appropriate. Subject to and without limiting
the foregoing, Parent and Borrowers specifically agree to pay Agent’s then
standard charges for each day that an employee of Agent or its Affiliates is
engaged in any examination activities, and shall pay the standard charges of
Agent’s internal appraisal group. This Section shall not be construed to limit
Agent’s right to conduct examinations or to obtain appraisals at any time in its
discretion, nor to use third parties for such purposes.

10.1.2 Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:

(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on a consolidated basis for Parent and Subsidiaries, which consolidated
statements shall be audited and certified (without qualification) by a firm of
independent certified public accountants of recognized standing selected by
Parent and acceptable to Agent, and shall set forth in comparative form
corresponding figures for the preceding Fiscal Year and other information
acceptable to Agent;

(b) as soon as available, and in any event within 45 days after the end of each
Fiscal Quarter, unaudited balance sheets as of the end of such Fiscal Quarter
and the related statements of income and cash flow for such Fiscal Quarter and
for the portion of the

 

-67-



--------------------------------------------------------------------------------

Fiscal Year then elapsed together with a reconciliation of the accounts
receivables to the balance sheets, on a consolidated basis for Parent and
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by the chief financial officer of Parent, as
prepared in accordance with GAAP and fairly presenting the financial position
and results of operations for such period, subject to normal year-end
adjustments and the absence of footnotes;

(c) as soon as available, and in any event within 30 days after the end of each
fiscal month, unaudited balance sheets as of the end of such fiscal month and
the related statements of income for such month and for the portion of the
Fiscal Year then elapsed together with a reconciliation of the accounts
receivables to the balance sheets, on a consolidated basis for Parent and
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by the treasurer, controller, or chief
financial officer of Parent;

(d) concurrently with delivery of financial statements under clauses (a),
(b) and (c) above, or more frequently if requested by Agent while a Default or
Event of Default exists, a Compliance Certificate executed by (i) the chief
financial officer of Parent with respect to Fiscal Quarter end and Fiscal Year
end financial statements, and (ii) the treasurer, controller, or chief financial
officer of Parent with respect to the monthly financial statements; provided,
however, in connection with a Compliance Certificate delivered in connection
with the monthly financial statements, the relevant officer of Parent is only
required to certify the accuracy of the representations and warranties of the
Obligors contained in the Loan Documents in any such month during which the sum
of Availability plus Qualified Cash is less than $100,000,000;

(e) concurrently with delivery of financial statements under clause (a) above,
copies of all management letters, to the extent available, and other material
reports submitted to Parent by their accountants in connection with such
financial statements;

(f) not later than 30 days prior to the end of each Fiscal Year, projections of
Parent’s consolidated balance sheets, results of operations, cash flow and
Availability for the next Fiscal Year, month by month and for the next three
Fiscal Years, year by year;

(g) by the 15th day of each month, a listing of each Borrower’s trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form satisfactory to Agent;

(h) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that Parent or any Borrower has made
generally available to its shareholders; copies of any regular, periodic and
special reports or registration statements or prospectuses that Parent or any
Borrower files with the Securities and Exchange Commission or any other
Governmental Authority, or any securities exchange; and copies of any press
releases or other statements made available by Parent or a Borrower to the
public concerning material changes to or developments in the business of Parent
or such Borrower; and

 

-68-



--------------------------------------------------------------------------------

(i) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each ERISA Plan or Foreign Plan; and

(j) such other reports and information (financial or otherwise) as Agent may
request from time to time in connection with any Collateral or Parent’s, its
Subsidiary’s or other Obligor’s financial condition or business.

10.1.3 Notices. Notify Agent and Lenders in writing, promptly after Parent’s or
a Borrower’s obtaining knowledge thereof, of any of the following that affects
an Obligor: (a) the threat or commencement of (i) any proceeding or
(ii) investigation by a Governmental Authority, whether or not covered by
insurance, in each case if an adverse determination could reasonably be expected
to have a Material Adverse Effect; (b) any pending or threatened labor dispute,
strike or walkout, or the expiration of any material labor contract; (c) any
material default under or termination of a Material Contract; (d) the existence
of any Default or Event of Default; (e) any judgment in an amount exceeding
$5,000,000; (f) the assertion of any Intellectual Property Claim, if an adverse
resolution could reasonably be expected to have a Material Adverse Effect;
(g) any violation or asserted violation of any Applicable Law (including ERISA,
OSHA, FLSA, or any Environmental Laws), if an adverse resolution could
reasonably be expected to have a Material Adverse Effect; (h) any Environmental
Release by an Obligor or on any Property owned, leased or occupied by an
Obligor; (i) receipt of any Environmental Notice; (j) the occurrence of any
ERISA Event; (k) the discharge of or any withdrawal or resignation by Parent’s
independent accountants; (l) any change in the locations of the books and
records of any Obligor, at least 30 days prior thereto, (m) any citations,
notices or orders of non-compliance issued to any Borrower or Subsidiary under
any Applicable Law, if such non-compliance could reasonably be expected to have
a Material Adverse Effect, or (n) the proposed date and amount of any mandatory
prepayments of the Term Loan as set forth in Section 2.03(b)(i) of the Term Loan
Agreement, at least 10 days prior to the making of such mandatory prepayment.

10.1.4 Landlord and Storage Agreements. Upon request, provide Agent with copies
of all existing agreements, and promptly after execution thereof provide Agent
with copies of all future agreements, between an Obligor and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any Collateral may be kept or that otherwise may possess or handle any
Collateral.

10.1.5 Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of Parent or any of its Subsidiaries, it shall
act promptly and diligently to investigate and report to Agent and all
appropriate Governmental Authorities the extent of, and to make appropriate
remedial action to eliminate, such Environmental Release, whether or not
directed to do so by any Governmental Authority.

10.1.6 Taxes. Pay and discharge all Taxes prior to the date on which they become
delinquent or penalties attach, unless such Taxes are being Properly Contested.

 

-69-



--------------------------------------------------------------------------------

10.1.7 Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent) satisfactory to Agent, (a) with respect
to the Properties and business of Parent or any of its Subsidiaries of such type
(including product liability, workers’ compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance in an amount not less than $134,000,000 with
deductibles and subject to an Insurance Assignment satisfactory to Agent;
provided, that, that the insurance policies of Borrowers are subject to an
aggregate loss limit.

10.1.8 Licenses. Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Parent and its Subsidiaries in full force and effect, except where
failure do to so would not reasonably be expected to result in a Material
Adverse Effect; promptly notify Agent of any proposed modification to any such
License if such modification could have a materially adverse effect on the
collection of any Borrower’s Accounts, or entry into any new License, in each
case at least 30 days prior to its effective date if such new License could have
a materially adverse effect on the collection of any Borrower’s Accounts; pay
all Royalties when due if non-payment thereof could have a materially adverse
effect on the collection of any Borrower’s Accounts; and notify Agent of any
default or breach asserted by any Person to have occurred under any License if
such default or breach could have a materially adverse effect on the collection
of any Borrower’s Accounts.

10.1.9 Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not a Foreign Subsidiary, cause it to guaranty
the Obligations in a manner satisfactory to Agent, and to execute and deliver
such documents, instruments and agreements and to take such other actions as
Agent shall require to evidence and perfect a Lien in favor of Agent (for the
benefit of Secured Parties) on all assets of such Person, including delivery of
such legal opinions, in form and substance satisfactory to Agent, as it shall
deem appropriate.

10.1.10 Primary Depository Institution. Subject to Bank of America providing
competitive commercial terms for such products, each of Parent and its Domestic
Subsidiaries shall use Bank of America as their primary depository institution
for all banking and investment matters, including but not limited to, the
maintenance of operating and Deposit Accounts, lockbox administration, funds
transfers and information reporting services.

10.1.11 UBS Auction Rate Securities. Spansion shall exercise its right to sell
the UBS Auction Rate Securities to UBS Financial Services Inc. or its Affiliate
by no later than July 30, 2010, and shall, immediately after such sale, use the
proceeds of such sale to fully repay and terminate the UBS Credit Facility.
Borrowers shall promptly thereafter deposit or cause to be deposited, any
remaining proceeds from such sale of the UBS Auction Rate Securities into
Deposit Accounts or Securities Accounts that are subject to a control agreement
creating a valid and perfected Lien in favor of Agent and the Term Loan Agent
(with the Term Loan Agent as the initial controlling party) and that are
maintained by a branch office of the bank or securities intermediary located
within the United States.

 

-70-



--------------------------------------------------------------------------------

10.2 Negative Covenants. As long as any Revolver Commitments or Obligations are
outstanding, Parent and each Borrower shall not, and shall cause each Subsidiary
not to:

10.2.1 Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:

(a) the Obligations;

(b) Subordinated Debt;

(c) Permitted Purchase Money Debt;

(d) Borrowed Money (other than the Obligations, Subordinated Debt and Permitted
Purchase Money Debt), but only to the extent outstanding on the Closing Date and
not satisfied with proceeds of the initial Revolver Loans;

(e) Bank Product Debt;

(f) Permitted Contingent Obligations;

(g) Refinancing Debt as long as each Refinancing Condition is satisfied;

(h) Debt outstanding under the Term Loan Agreement and, to the extent permitted
by the Intercreditor Agreement, the extension of maturity, refinancing or
modification of the terms of such Term Loan;

(i) Debt of any Obligor to any other Obligor;

(j) Debt of any Obligor to any Subsidiary that is not an Obligor, not to exceed
$5,000,000 in the aggregate at any time;

(k) Debt of any Subsidiary that is not an Obligor owing to an Obligor (i) which
does not exceed $15,000,000 in the aggregate at any time, or (ii) which is set
forth in Schedule 10.2.5;

(l) Debt of any Person that becomes a Subsidiary after the date hereof in
accordance with the terms hereunder, which Debt is existing at the time such
Person becomes a Subsidiary (provided that such Debt is not incurred in
contemplation of such Person’s becoming a Subsidiary); provided, that (i) the
scheduled maturity date of such Debt is at least 120 days after the Revolver
Termination Date and (ii) at the time of any such incurrence of Debt and after
giving effect thereto on a pro forma basis, the aggregate principal amount of
Debt that is outstanding in reliance on this clause (n) shall not exceed
$25,000,000;

(m) Debt of any Foreign Subsidiary incurred in the Ordinary Course of Business
not to exceed $5,000,000 in the aggregate at any time, so long as no Obligor is
contractually obligated directly or indirectly to repay, guarantee or secure any
portion of such Debt;

 

-71-



--------------------------------------------------------------------------------

(n) Debt incurred as part of the consideration for any acquisition permitted
hereunder so long as (i) no Default exists or would result from the incurrence
of such Debt, (ii) such Debt is subordinated on terms acceptable to Agent and
the Required Lenders and (iii) the scheduled maturity date of such Debt is at
least 120 days after the Revolver Termination Date;

(o) Debt incurred by Spansion Nihon Limited pursuant to a Spansion Nihon Credit
Facility;

(p) Debt between Parent and Spansion related to Spansion’s Incentive Stock Plan,
provided such Debt (i) has subordination terms satisfactory to Agent and (ii) is
pledged to Agent as part of the Collateral, and provided further, there shall be
no cash settlement of such Debt prior to the date that is 120 days after the
Revolver Termination Date; and

(q) Debt that is not included in any of the preceding clauses of this Section,
is not secured by a Lien and does not exceed $5,000,000 in the aggregate at any
time.

10.2.2 Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a) Liens in favor of Agent;

(b) Purchase Money Liens securing Permitted Purchase Money Debt;

(c) Liens for Taxes not yet due or being Properly Contested;

(d) statutory Liens (other than Liens for Taxes not yet due or being Properly
Contested or Liens imposed under ERISA) arising in the Ordinary Course of
Business, but only if (i) payment of the obligations secured thereby is not yet
due or is being Properly Contested, and (ii) such Liens do not materially impair
the value or use of the Property or materially impair operation of the business
of Parent, any Borrower or its Subsidiary;

(e) Liens incurred or deposits made in the Ordinary Course of Business in
connection with, or to secure the payment of, obligations under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of tenders, bids, leases, contracts (except those
relating to Borrowed Money), statutory obligations, surety, appeal, indemnity,
performance or other similar bonds, and other similar obligations, or arising as
a result of progress payments under government contracts, as long as such Liens
are at all times junior to Agent’s Liens;

(f) Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;

(g) Liens arising by virtue of a judgment or judicial order against Parent, any
Borrower or its Subsidiary, or any Property of Parent, a Borrower or its
Subsidiary, as long as such Liens are (i) in existence for less than 20
consecutive days or being Properly Contested, and (ii) at all times junior to
Agent’s Liens;

 

-72-



--------------------------------------------------------------------------------

(h) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto and do not
materially interfere with the Ordinary Course of Business;

(i) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;

(j) Liens in favor of the Term Loan Agent securing Borrowers’ obligations under
the Term Loan Agreement and Term Loan Documents, and any renewals or extensions
thereof, as permitted by the Intercreditor Agreement, which Liens are subject to
the Intercreditor Agreement; and

(k) inchoate Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other like Persons; provided, if any such
Lien arises from the non-payment of such claims or demand when due, such claims
or demands do not exceed $500,000 in the aggregate;

(l) Liens securing Debt permitted under (i) Section 10.2.1(o), but only to the
extent that such Liens attach to the receivables of Spansion Nihon Limited and
proceeds thereof, and (ii) Section 10.2.1(l);

(m) Liens on Property of a Person existing at the time such Person is merged
into, acquired or consolidated with any Borrower or Subsidiary or becomes a
Subsidiary of a Borrower; provided, that such Liens were not created in
contemplation of such merger, acquisition, consolidation or Investment and do
not extend to any assets or property other than those of the Person merged into
or consolidated with a Borrower or Subsidiary or acquired by a Borrower or
Subsidiary, and the applicable Debt secured by such Lien is permitted under
Section 10.2.1(l);

(n) Liens on any Property of any Foreign Subsidiary securing Debt of such
Foreign Subsidiary permitted by Sections 10.2.1(m) and 10.2.1(n);

(o) the replacement, extension or renewal of any Lien securing any Debt
permitted by Section 10.2.1 upon or in the same property subject thereto, or
securing the replacement, extension or renewal of any such Debt; provided that,
any such Lien shall not attach to any property that is not initially subject
thereto prior to any such replacement, extension or renewal;

(p) Liens on Intellectual Property rights granted to third parties in connection
with joint ventures between any Obligor and such third party permitted
hereunder; and

(q) existing Liens shown on Schedule 10.2.2.

10.2.3 [Intentionally Omitted]

 

-73-



--------------------------------------------------------------------------------

10.2.4 Distributions; Upstream Payments. (i) Create or suffer to exist any
encumbrance or restriction on the ability of a Subsidiary to make any Upstream
Payment, except for restrictions under the Loan Documents, the Term Loan
Documents, under Applicable Law or in effect on the Closing Date as shown on
Schedule 9.1.15 or (ii) declare or make any Distributions, except:

(a) Upstream Payments;

(b) Distributions to Borrowers by Subsidiaries;

(c) Distributions by Subsidiaries that are not Obligors (or required to become
Obligors) to other Subsidiaries that are not Obligors;

(d) Distributions by Spansion in an amount sufficient to repurchase Capital
Stocks of Parent or Spansion from current or former officers, directors or
employees of Parent or Spansion, as applicable, pursuant to the terms of
agreements (including employment agreements) or plans (or amendments thereto)
approved by the board of directors of Parent or Spansion, as applicable, under
which such individuals purchase or sell, or are granted the option to purchase
or sell, common Capital Stocks; provided, however, that (i) the aggregate amount
of such repurchases shall not exceed $5,000,000 in any calendar year and (ii) at
the time of such repurchase, no other Default or Event of Default shall have
occurred and be continuing (or result therefrom);

(e) Distributions by Parent in the form of the conversion of its convertible
Debt into Capital Stocks of Parent or the conversion of the Capital Stocks of
Parent into another class of its Capital Stocks;

(f) Distributions by Parent in the form of cash payments in lieu of fractional
shares in connection with any Distribution permitted hereunder (“Fractional
Share Payments”) and Distributions by Spansion to Parent to permit Parent to
make such Fractional Share Payments in an aggregate amount not to exceed
$1,000,000;

(g) Distributions by Parent or Spansion consisting of the repurchase of Capital
Stock (other than Disqualified Capital Stock) to the extent such repurchase is
deemed to occur upon a cashless exercise of stock options, restricted stock
units or warrants, so long as no Event of Default shall exist or would result
therefrom; and so long as no Dominion/Covenant Trigger Event has occurred or
would result therefrom;

(h) Distributions by Spansion to Parent or Spansion Technology LLC
(i) consisting of any payments of Tax Distributions permitted hereunder or
(ii) to pay the actual corporate overhead expenses of Parent or Spansion
Technology LLC, in an amount not to exceed $10,000,000 in the aggregate during
the term of this Agreement;

(i) Distributions by Parent with respect to the repurchase or redemption, and
Distributions by Spansion to Parent to permit Parent to repurchase or redeem,
for nominal consideration, preferred stock purchase rights issued in connection
with any shareholder rights plan of Parent, so long as no Event of Default shall
exist or would result therefrom; and so long as no Dominion/Covenant Trigger
Event has occurred or would result therefrom;

 

-74-



--------------------------------------------------------------------------------

(j) any Distributions required pursuant to the terms of the Plan of
Reorganization; and

(k) Distributions in the form of common stock of Parent distributed to employees
in connection with Spansion’s Incentive Stock Plan.

10.2.5 Restricted Investments. Make any Investment, except:

(a) additional Investments by Borrowers or Subsidiaries in any Obligor;

(b) additional Investments by Subsidiaries that are not Obligors in other
Subsidiaries that are not Obligors;

(c) Cash Equivalents that are subject to Agent’s Lien and control, pursuant to
documentation in form and substance satisfactory to Agent;

(d) loans and advances permitted under Section 10.2.7;

(e) Investments by Obligors in joint ventures or Subsidiaries that are not
Borrowers in an amount (or value) not to exceed $25,000,000 in the aggregate at
any time;

(f) guarantees permitted by Section 10.2.1(f);

(g) Investments in Hedging Agreements permitted by Section 10.2.15;

(h) stock, obligations or other securities received in settlement of debts
created in the Ordinary Course of Business and owing to a Borrower or Subsidiary
or in satisfaction of judgments;

(i) Investments representing the non-cash portion of the consideration received
in connection with any Permitted Asset Disposition;

(j) Investments set forth on Schedule 10.2.5; and

(k) the purchase or other acquisition of all the Capital Stocks in any Person or
all or any substantial portion of the Property of any Person, or any line or
lines of business or division of any Person that, upon the consummation thereof,
will be wholly owned directly by a Borrower or a Subsidiary (including as a
result of a merger or consolidation); provided, that with respect to each
purchase or other acquisition made pursuant to the terms hereunder:

(i) any such newly-created or acquired Subsidiary shall become a Guarantor (if
not a Foreign Subsidiary) pursuant to Section 10.1.9;

 

-75-



--------------------------------------------------------------------------------

(ii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of Borrowers and its
Subsidiaries in the Ordinary Course of Business;

(iii) such purchase or other acquisition shall not include or result in any
Contingent Obligations that could reasonably be expected to be material to the
business, financial condition, operations or prospects of Borrowers and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of Borrowers or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Senior Officer of Borrower Agent);

(iv) the total cash and non-cash consideration (including all Debt incurred in
connection with such Investment, all indemnities, earnouts and other contingent
payment obligations to, and the aggregate amounts paid or to be paid under
non-compete, consulting and other affiliated agreements with, the sellers
thereof, but excluding therefrom the value of any Capital Stocks of Parent
issued or transferred to the sellers thereof), when aggregated with the total
cash and non-cash consideration (calculated as set forth in the parenthetical
above) paid by or on behalf of Borrowers and its Subsidiaries for all other
purchases and other acquisitions made by Borrowers and its Subsidiaries pursuant
to the terms hereunder shall not exceed $150,000,000 in the aggregate;

(v)(A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (B) immediately after giving effect to such
purchase or other acquisition, Parent shall be in pro forma compliance with the
covenant set forth in Section 10.3, such compliance to be determined on the
basis of the financial information most recently delivered to Agent and Lenders
pursuant to Sections 10.1.2(a), 10.1.2(b), and 10.1.2(c) as though such purchase
or other acquisition had been consummated as of the first day of the fiscal
period covered thereby;

(vi) Borrower Agent shall have delivered to Agent and each Lender, at least five
Business Days prior to the date on which any such purchase or other acquisition
is to be consummated, a certificate of a Senior Officer of Borrower Agent, in
form and substance reasonably satisfactory to Agent and Required Lenders,
certifying that all of the requirements set forth hereunder for such purchase or
acquisition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(vii) unless otherwise consented to by Lenders, immediately before and after
consummating each such acquisition, Availability plus Qualified Cash shall be in
an amount not less than $100,000,000; and

 

-76-



--------------------------------------------------------------------------------

(viii) Spansion determines in good faith that such acquisition is in the best
interests of Spansion and is not materially disadvantageous to the Lenders.

10.2.6 Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by a Subsidiary or Obligor to a Borrower.

10.2.7 Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business; (b) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (c) deposits
with financial institutions permitted hereunder; and (d) intercompany loans that
constitute permitted Debt under Section 10.2.1.

10.2.8 Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to (a) any Subordinated Debt, except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower Agent shall certify to Agent, not less than five Business
Days prior to the date of payment, that all conditions under such agreement have
been satisfied); (b) any Borrowed Money (other than the Obligations) prior to
its due date under the agreements evidencing such Debt as in effect on the
Closing Date (or as amended thereafter with the consent of Agent); provided,
however, Spansion may fully repay and terminate the revolving line of credit
provided to Spansion by UBS Bank USA which is secured by the UBS Auction Rate
Securities upon the settlement of the UBS Auction Rate Securities, or (c) the
Term Loan except regularly scheduled payments of principal (including the
payment at maturity), interest and fees as set forth in the Term Loan Agreement
as in effect on the Closing Date and mandatory prepayments as set forth in
Section 2.03(b) of the Term Loan Agreement as in effect on the Closing Date.

10.2.9 Fundamental Changes. Change its name or conduct business under any
fictitious name; change its tax, charter or other organizational identification
number; change its form or state of organization; or merge, combine or
consolidate with any Person, or liquidate, wind up its affairs or dissolve
itself, in each case whether in a single transaction or in a series of related
transactions, except:

(a) a wholly-owned Subsidiary may merge or consolidate with another wholly-owned
Subsidiary or into a Borrower, except an Obligor may not merge or consolidate
with a non-Obligor unless the surviving entity is an Obligor;

(b) Parent or Spansion Technology LLC may merge or consolidate with Spansion
provided Spansion is the surviving entity;

(c) any Subsidiary may merge into or consolidate with any other Person or permit
any other Person to merge into or consolidate with it; provided, however, that
in each case, immediately after giving effect thereto, in the case of any such
merger to which any Obligor (other than Borrower or any other Obligor) is a
party, such Obligor is the surviving entity;

 

-77-



--------------------------------------------------------------------------------

(d) in connection with any acquisition permitted under Section 10.2.5, any
Subsidiary may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided that (i) the Person
surviving such merger shall be a wholly-owned Subsidiary of Spansion, and
(ii) in the case of any such merger to which any Obligor (other than Spansion)
is a party, such Obligor is the surviving Person; and

(e) Spansion Technology LLC may dissolve in accordance with the terms of this
Agreement, so long as Parent becomes the sole shareholder of Spansion, and
Spansion Technology LLC may merge or consolidate with Parent provided that after
giving effect to such merger or consolidation, Parent is the surviving entity.

10.2.10 Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9 and 10.2.5.

10.2.11 Organic Documents. Amend, modify or otherwise change any of its Organic
Documents as in effect on the Closing Date in any manner that adversely affects
the rights of Agent or the Lenders.

10.2.12 Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Parent and its Subsidiaries.

10.2.13 Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year without providing 90 days’ prior notice
to Agent.

10.2.14 Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; or (c) constituting customary restrictions on
assignment in leases and other contracts.

10.2.15 Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

10.2.16 Conduct of Business. Engage in any business, other than the business of
Parent, each Borrower and Obligors as a whole as conducted on the Closing Date
and any activities incidental thereto.

10.2.17 Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7;
(c) payment of customary directors’ fees and indemnities; (d) transactions
solely among Obligors; (e) transactions with Affiliates that were consummated
prior to the Closing Date, as shown on Schedule 10.2.17; and (f) transactions
with Affiliates in the Ordinary Course of Business, upon fair and reasonable
terms fully disclosed to Agent and no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate.

 

-78-



--------------------------------------------------------------------------------

10.2.18 Plans. Become party to any Multiemployer Plan or Foreign Plan, other
than as set forth on Schedule 10.2.18.

10.2.19 Amendments to Subordinated Debt. Amend, supplement or otherwise modify
any document, instrument or agreement relating to any Subordinated Debt, if such
modification (a) increases the principal balance of such Debt, or increases any
required payment of principal or interest; (b) accelerates the date on which any
installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions; (c) shortens the final maturity date
or otherwise accelerates amortization; (d) increases the interest rate;
(e) increases or adds any fees or charges; (f) modifies any covenant in a manner
or adds any representation, covenant or default that is more onerous or
restrictive in any material respect for Parent or any of its Subsidiaries, or
that is otherwise materially adverse to Parent, any Borrower, any Subsidiary or
Lenders; or (g) results in the Obligations not being fully benefited by the
subordination provisions thereof.

10.2.20 Term Loan Documents. Amend, modify, alter, supplement, or change any of
the terms or conditions of any of the Term Loan Documents in any manner
prohibited by the Intercreditor Agreement.

10.3 Financial Covenants. As long as any Revolver Commitments or Obligations are
outstanding, Parent shall, after the occurrence of a Dominion/Covenant Trigger
Event:

10.3.1 Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of at
least 1.00 to 1.00 measured quarterly as of the last day of each Fiscal Quarter
commencing with the Fiscal Quarter or Fiscal Year, as applicable, most recently
ended immediately prior to the occurrence of a Dominion/Covenant Trigger Event
and for which financial statements have been delivered to Agent in compliance
with Section 10.1.2.

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1 Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:

(a) A Borrower fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise);

(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c) A Borrower breaches or fail to perform any covenant contained in
Section 7.2, 7.3, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.2 or
10.3;

 

-79-



--------------------------------------------------------------------------------

(d) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 15 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;

(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Agent and Lenders);

(f)(i) An Event of Default under (and as defined in) the Term Loan Agreement has
occurred and is continuing, or (ii) any breach or default of an Obligor occurs
under any document, instrument or agreement to which it is a party or by which
it or any of its Properties is bound, relating to any Debt (other than the
Obligations) in excess of $5,000,000, if the maturity of or any payment with
respect to such Debt may be accelerated or demanded due to such breach;

(g) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $10,000,000 (net of any insurance
coverage therefor acknowledged in writing by the insurer), unless a stay of
enforcement of such judgment or order is in effect, by reason of a pending
appeal or otherwise;

(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance (without taking into consideration any
applicable deductible) exceeds $5,000,000;

(i) An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor is not Solvent;

(j) An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and: the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 30 days after filing, or an
order for relief is entered in the proceeding;

 

-80-



--------------------------------------------------------------------------------

(k) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan;

(l) An Obligor or any of its Senior Officers is criminally indicted or convicted
for (i) a felony committed in the conduct of the Obligor’s business, or
(ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act) that could lead to forfeiture of any material Property or any
Collateral; or

(m) A Change of Control occurs; or any event occurs or condition exists that has
a Material Adverse Effect.

11.2 Remedies upon Default. If an Event of Default described in Section 11.1(j)
occurs with respect to any Borrower, then to the extent permitted by Applicable
Law, all Obligations shall become automatically due and payable and all Revolver
Commitments shall terminate, without any action by Agent or notice of any kind.
In addition, or if any other Event of Default exists, Agent may in its
discretion (and shall upon written direction of Required Lenders) do any one or
more of the following from time to time:

(a) declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Borrowers to the fullest extent
permitted by law;

(b) terminate, reduce or condition any Revolver Commitment, or make any
adjustment to the Borrowing Base;

(c) require Obligors to Cash Collateralize LC Obligations, Bank Product Debt and
other Obligations that are contingent or not yet due and payable, and, if
Obligors fail promptly to deposit such Cash Collateral, Agent may (and shall
upon the direction of Required Lenders) advance the required Cash Collateral as
Revolver Loans (whether or not an Overadvance exists or is created thereby, or
the conditions in Section 6 are satisfied); and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Subject to the terms of the Intercreditor Agreement, such rights
and remedies include the rights to (i) take possession of any Collateral;
(ii) require Borrowers to assemble Collateral, at Borrowers’ expense, and make
it available to Agent at a place designated by Agent; (iii) enter any premises
where Collateral is located and store Collateral on such premises until sold
(and if the premises are owned or leased by a Borrower, Borrowers agree not to
charge for such storage); and (iv) sell or otherwise dispose of any Collateral
in its then condition, or after any further manufacturing or processing thereof,
at public or private sale, with such notice as may be required by Applicable
Law, in lots or in bulk, at such locations, all as Agent, in its

 

-81-



--------------------------------------------------------------------------------

discretion, deems advisable. Each Borrower agrees that 10 days notice of any
proposed sale or other disposition of Collateral by Agent shall be reasonable.
Agent shall have the right to conduct such sales on any Obligor’s premises,
without charge, and such sales may be adjourned from time to time in accordance
with Applicable Law. Agent shall have the right to sell, lease or otherwise
dispose of any Collateral for cash, credit or any combination thereof, and Agent
may purchase any Collateral at public or, if permitted by law, private sale and,
in lieu of actual payment of the purchase price, may set off the amount of such
price against the Obligations.

11.3 License. Agent is hereby granted, an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Borrowers,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral. Each Borrower’s rights and interests under Intellectual Property
shall inure to Agent’s benefit.

11.4 Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law and the Intercreditor Agreement, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by Agent, Issuing Bank, such Lender or such
Affiliate to or for the credit or the account of an Obligor against any
Obligations, irrespective of whether or not Agent, Issuing Bank, such Lender or
such Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or are
owed to a branch or office of Agent, Issuing Bank, such Lender or such Affiliate
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of Agent, Issuing Bank, each Lender and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have.

11.5 Remedies Cumulative; No Waiver.

11.5.1 Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Borrowers under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent and Lenders
are cumulative, may be exercised at any time and from time to time, concurrently
or in any order, and are not exclusive of any other rights or remedies available
by agreement, by law, at equity or otherwise. All such rights and remedies shall
continue in full force and effect until Full Payment of all Obligations.

11.5.2 Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by
Borrowers with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Revolver
Loan or issuance of any Letter of Credit during a Default, Event of Default or
other failure to satisfy any conditions precedent; or (c) acceptance by Agent or
any Lender of any payment or performance by an Obligor under any Loan Documents
in a manner other than that specified therein. It is expressly acknowledged by
Borrowers that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.

 

-82-



--------------------------------------------------------------------------------

SECTION 12. AGENT

12.1 Appointment, Authority and Duties of Agent.

12.1.1 Appointment and Authority. Each Lender appoints and designates Bank of
America as Agent hereunder. Agent may, and each Lender authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for Agent’s benefit and the Pro Rata benefit of
Lenders. Each Lender agrees that any action taken by Agent or Required Lenders
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Lenders. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise. The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Lender, Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto. Agent alone shall be authorized to determine whether any
Accounts constitute Eligible Accounts, or whether to impose or release any
reserve, and to exercise its Credit Judgment in connection therewith, which
determinations and judgments, if exercised in good faith, shall exonerate Agent
from liability to any Lender or other Person for any error in judgment.

12.1.2 Duties. Agent shall not have any duties except those expressly set forth
in the Loan Documents. The conferral upon Agent of any right shall not imply a
duty on Agent’s part to exercise such right, unless instructed to do so by
Required Lenders in accordance with this Agreement.

12.1.3 Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4 Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law or the Intercreditor
Agreement. Agent may request instructions from Required Lenders with respect to
any act (including the failure to act) in connection with any Loan Documents,
and may seek assurances to its satisfaction from Lenders

 

-83-



--------------------------------------------------------------------------------

of their indemnification obligations under Section 12.6 against all Claims that
could be incurred by Agent in connection with any act. Agent shall be entitled
to refrain from any act until it has received such instructions or assurances,
and Agent shall not incur liability to any Person by reason of so refraining.
Instructions of Required Lenders shall be binding upon all Lenders, and no
Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting in accordance with the instructions of
Required Lenders. Notwithstanding the foregoing, instructions by and consent of
all Lenders shall be required in the circumstances described in Section 14.1.1,
and in no event shall Required Lenders, without the prior written consent of
each Lender, direct Agent to accelerate and demand payment of Revolver Loans
held by one Lender without accelerating and demanding payment of all other
Revolver Loans, nor to terminate the Revolver Commitments of one Lender without
terminating the Revolver Commitments of all Lenders. In no event shall Agent be
required to take any action that, in its opinion, is contrary to Applicable Law
or any Loan Documents or could subject any Agent Indemnitee to personal
liability.

12.2 Agreements Regarding Collateral and Field Examination Reports.

12.2.1 Lien Releases; Care of Collateral. Lenders authorize Agent to release any
Lien with respect to any Collateral (a) upon Full Payment of the Obligations;
(b) that is the subject of an Asset Disposition which Borrowers certify in
writing to Agent is a Permitted Asset Disposition or a Lien which Borrowers
certify is a Permitted Lien entitled to priority over Agent’s Liens (and Agent
may rely conclusively on any such certificate without further inquiry); (c) that
does not constitute a material part of the Collateral; or (d) with the written
consent of all Lenders. Lenders authorize Agent to subordinate its Liens to any
Purchase Money Lien permitted hereunder. Agent shall have no obligation to
assure that any Collateral exists or is owned by a Borrower, or is cared for,
protected or insured, nor to assure that Agent’s Liens have been properly
created, perfected or enforced, or are entitled to any particular priority, nor
to exercise any duty of care with respect to any Collateral.

12.2.2 Possession of Collateral. Agent and Lenders appoint each Lender as agent
(for the benefit of Secured Parties) for the purpose of perfecting Liens in any
Collateral held or controlled by such Lender, to the extent such Liens are
perfected by possession or control. If any Lender obtains possession or control
of any Collateral, it shall notify Agent thereof and, promptly upon Agent’s
request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.

12.2.3 Reports. Agent shall promptly forward to each Lender, when complete,
copies of any field audit, examination or appraisal report prepared by or for
Agent with respect to any Obligor or Collateral (“Report”). Each Lender agrees
(a) that neither Bank of America nor Agent makes any representation or warranty
as to the accuracy or completeness of any Report, and shall not be liable for
any information contained in or omitted from any Report; (b) that the Reports
are not intended to be comprehensive audits or examinations, and that Agent or
any other Person performing any audit or examination will inspect only specific
information regarding Obligations or the Collateral and will rely significantly
upon Borrowers’ books and records as well as upon representations of Borrowers’
officers and employees; and (c) to keep all Reports confidential and strictly
for such Lender’s internal use, and not to distribute any Report (or the
contents thereof) to any Person (except to such Lender’s Participants, attorneys
and

 

-84-



--------------------------------------------------------------------------------

accountants) or use any Report in any manner other than administration of the
Revolver Loans and other Obligations. Each Lender agrees to indemnify and hold
harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Report, as
well as from any Claims arising as a direct or indirect result of Agent
furnishing a Report to such Lender.

12.3 Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals.

12.4 Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default unless it has received written notice from a Lender
or Borrower specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default or Event of Default, it shall promptly notify Agent and
the other Lenders thereof in writing. Each Lender agrees that, except as
otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.

12.5 Ratable Sharing. If any Lender shall obtain any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.6.1,
as applicable, such Lender shall forthwith purchase from Agent, Issuing Bank and
the other Lenders such participations in the affected Obligation as are
necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. No Lender shall
set off against any Dominion Account without the prior consent of Agent.

12.6 Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS AGENT). In
Agent’s discretion, it may reserve for any such Claims made against an Agent
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to Lenders. If Agent is sued by any receiver, bankruptcy trustee,

 

-85-



--------------------------------------------------------------------------------

debtor- in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Lender to the extent of its Pro Rata share.

12.7 Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents. Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor. No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Lender to ascertain
or inquire into the existence of any Default or Event of Default, the observance
or performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

12.8 Successor Agent and Co-Agents.

12.8.1 Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers. Upon receipt
of such notice, Required Lenders shall have the right to appoint a successor
Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b) a
commercial bank that is organized under the laws of the United States or any
state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Default or Event of Default exists) is reasonably
acceptable to Borrowers. If no successor agent is appointed prior to the
effective date of the resignation of Agent, then Agent may appoint a successor
agent from among Lenders. Upon acceptance by a successor Agent of an appointment
to serve as Agent hereunder, such successor Agent shall thereupon succeed to and
become vested with all the powers and duties of the retiring Agent without
further act, and the retiring Agent shall be discharged from its duties and
obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 14.2. Notwithstanding any Agent’s
resignation, the provisions of this Section 12 shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while
Agent. Any successor to Bank of America by merger or acquisition of stock or
this loan shall continue to be Agent hereunder without further act on the part
of the parties hereto, unless such successor resigns as provided above.

12.8.2 Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may

 

-86-



--------------------------------------------------------------------------------

appoint an additional Person who is not so limited, as a separate collateral
agent or co-collateral agent. If Agent so appoints a collateral agent or
co-collateral agent, each right and remedy intended to be available to Agent
under the Loan Documents shall also be vested in such separate agent. Every
covenant and obligation necessary to the exercise thereof by such agent shall
run to and be enforceable by it as well as Agent. Lenders shall execute and
deliver such documents as Agent deems appropriate to vest any rights or remedies
in such agent. If any collateral agent or co-collateral agent shall die or
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of such agent, to the extent permitted by Applicable Law, shall
vest in and be exercised by Agent until appointment of a new agent.

12.9 Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Revolver Loans and participate in LC
Obligations hereunder. Each Lender has made such inquiries concerning the Loan
Documents, the Collateral and each Obligor as such Lender feels necessary. Each
Lender further acknowledges and agrees that the other Lenders and Agent have
made no representations or warranties concerning any Obligor, any Collateral or
the legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Lender will, independently and without reliance upon the other
Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Revolver Loans and participating in LC
Obligations, and in taking or refraining from any action under any Loan
Documents. Except for notices, reports and other information expressly requested
by a Lender, Agent shall have no duty or responsibility to provide any Lender
with any notices, reports or certificates furnished to Agent by any Obligor or
any credit or other information concerning the affairs, financial condition,
business or Properties of any Obligor (or any of its Affiliates) which may come
into possession of Agent or any of Agent’s Affiliates.

12.10 Replacement of Certain Lenders. If a Lender (a) is a Defaulting Lender,
(b) fails to give its consent to any amendment, waiver or action for which
consent of all Lenders was required and Required Lenders consented, or
(c) requests compensation under Section 3.7, or if any Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.9, then, in addition to any other
rights and remedies that any Person may have, Agent may, by notice to such
Lender within 120 days after such event, require such Lender to assign all of
its rights and obligations under the Loan Documents to Eligible Assignee(s)
specified by Agent, pursuant to appropriate Assignment and Acceptance(s) and
within 20 days after Agent’s notice. Agent is irrevocably appointed as
attorney-in-fact to execute any such Assignment and Acceptance if the Lender
fails to execute same. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge).

12.11 Remittance of Payments and Collections.

12.11.1 Remittances Generally. All payments by any Lender to Agent shall be made
by the time and on the day set forth in this Agreement, in immediately available
funds. If

 

-87-



--------------------------------------------------------------------------------

no time for payment is specified or if payment is due on demand by Agent and
request for payment is made by Agent by 11:00 a.m. on a Business Day, payment
shall be made by Lender not later than 2:00 p.m. on such day, and if request is
made after 11:00 a.m., then payment shall be made by 11:00 a.m. on the next
Business Day. Payment by Agent to any Lender shall be made by wire transfer, in
the type of funds received by Agent. Any such payment shall be subject to
Agent’s right of offset for any amounts due from such Lender under the Loan
Documents.

12.11.2 Failure to Pay. If any Lender fails to pay any amount when due by it to
Agent pursuant to the terms hereof, such amount shall bear interest from the due
date until paid at the rate determined by Agent as customary in the banking
industry for interbank compensation. In no event shall Borrowers be entitled to
receive credit for any interest paid by a Lender to Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by Agent pursuant
to Section 4.2.

12.11.3 Recovery of Payments. If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it. If Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Agent shall not be required to distribute such
amount to any Lender. If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, each Lender shall pay to Agent, on demand, such Lender’s Pro Rata share of
the amounts required to be returned.

12.12 Agent in its Individual Capacity. As a Lender, Bank of America shall have
the same rights and remedies under the other Loan Documents as any other Lender,
and the terms “Lenders,” “Required Lenders” or any similar term shall include
Bank of America in its capacity as a Lender. Each of Bank of America and its
Affiliates may accept deposits from, maintain deposits or credit balances for,
invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligors and their Affiliates, as if Bank of America
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders. In
their individual capacity, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Lender
agrees that Bank of America and its Affiliates shall be under no obligation to
provide such information to Lenders, if acquired in such individual capacity and
not as Agent hereunder.

12.13 Agent Titles. Each Lender, other than Bank of America, that is designated
(on the cover page of this Agreement or otherwise) by Bank of America as an
“Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.

 

-88-



--------------------------------------------------------------------------------

12.14 No Third Party Beneficiaries. This Section 12 is an agreement solely among
Lenders and Agent, and shall survive Full Payment of the Obligations. This
Section 12 does not confer any rights or benefits upon Borrowers or any other
Person. As between Borrowers and Agent, any action that Agent may take under any
Loan Documents or with respect to any Obligations shall be conclusively presumed
to have been authorized and directed by Lenders.

12.15 Intercreditor Agreement. Each Lender hereby irrevocably appoints,
designates and authorizes the Agent to enter into or otherwise become bound by
the Intercreditor Agreement on its behalf and to take such action on its behalf
under the provisions thereof. Each Lender further agrees to be bound by the
terms and conditions of the Intercreditor Agreement and agrees that it shall not
take any action that is prohibited by or inconsistent with the terms of the
Intercreditor Agreement. No further consent or approval on the part of any
Lender is or will be required in connection with the performance by the Agent of
the Intercreditor Agreement. Each holder of the Revolver Commitments or
Obligations, by its acceptance hereof, irrevocably agrees to be bound by the
terms, conditions and provisions of the Intercreditor Agreement.

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

13.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrowers, Agent, Lenders, and their respective successors and
assigns, except that (a) no Borrower shall have the right to assign its rights
or delegate its obligations under any Loan Documents; and (b) any assignment by
a Lender must be made in compliance with Section 13.3. Agent may treat the
Person which made any Revolver Loan as the owner thereof for all purposes until
such Person makes an assignment in accordance with Section 13.3. Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

13.2 Participations.

13.2.1 Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Revolver Loans and Revolver
Commitments for all purposes, all amounts payable by Borrowers shall be
determined as if such Lender had not sold such participating interests, and
Borrowers and Agent shall continue to deal solely and directly with such Lender
in connection with the Loan Documents. Each Lender shall be solely responsible
for notifying its Participants of any matters under the Loan Documents, and
Agent and the other Lenders shall not have any obligation or liability to any
such Participant. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.9 unless Borrowers
agree otherwise in writing.

 

-89-



--------------------------------------------------------------------------------

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Revolver Loan or Revolver Commitment in which such Participant has an
interest, postpones the Commitment Termination Date or any date fixed for any
regularly scheduled payment of principal, interest or fees on such Revolver Loan
or Revolver Commitment, or releases any Borrower, Guarantor or substantial
portion of the Collateral.

13.2.3 Benefit of Set-Off. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.

13.3 Assignments.

13.3.1 Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the Revolver
Commitments retained by the transferor Lender is at least $10,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Revolver Loans; provided, however, that any payment by Borrowers to the
assigning Lender in respect of any Obligations assigned as described in this
sentence shall satisfy Borrowers’ obligations hereunder to the extent of such
payment, and no such assignment shall release the assigning Lender from its
obligations hereunder.

13.3.2 Effect; Effective Date. Upon delivery to Agent of an assignment notice in
the form of Exhibit C and a processing fee of $3,500 (unless otherwise agreed by
Agent in its discretion), the assignment shall become effective as specified in
the notice, if it complies with this Section 13.3. From such effective date, the
Eligible Assignee shall for all purposes be a Lender under the Loan Documents,
and shall have all rights and obligations of a Lender thereunder. Upon
consummation of an assignment, the transferor Lender, Agent and Borrowers shall
make appropriate arrangements for issuance of replacement and/or new Revolver
Notes, as applicable. The transferee Lender shall comply with Section 5.10 and
deliver, upon request, an administrative questionnaire satisfactory to Agent.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no assignee of interests shall be entitled to receive any greater
payment under Section 5.9 than the applicable grantor of such assignment would
have been entitled to receive with respect to the assigned interest had no such
assignment been made, and no assignee shall be entitled to the benefits of
Section 5.9 unless Borrower Agent is notified of the assignment and such
assignee has complied with the requirements of Section 5.10.

 

-90-



--------------------------------------------------------------------------------

SECTION 14. MISCELLANEOUS

14.1 Consents, Amendments and Waivers.

14.1.1 Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

(a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;

(b) without the prior written consent of Issuing Bank, no modification shall be
effective with respect to any LC Obligations or Section 2.3;

(c) without the prior written consent of each affected Lender, no modification
shall be effective that would (i) increase the Revolver Commitment of such
Lender; or (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender;

(d) without the prior written consent of all Lenders (except a Defaulting Lender
as provided in Section 4.2), no modification shall be effective that would
(i) extend the Revolver Termination Date; (ii) alter Section 5.6, 7.1 (except to
add Collateral) or 14.1.1; (iii) amend the definition of Availability Block,
Borrowing Base (or any defined term used in such definition), Pro Rata or
Required Lenders; (iv) increase any advance rate, or increase total Revolver
Commitments except as provided in Section 2.2; (v) release all or a substantial
portion of the Collateral except as required under the Intercreditor Agreement;
or (vi) release all or substantially all of the Guarantors from liability under
their respective Guaranties; and

(e) so long as there are only two Lenders consisting of Bank of America and
Wachovia Capital Financial Corporation (New England), no modification shall be
effective that would amend (i) the financial covenants in Section 10.3 or any of
the definitions used in such financial covenants if the amendment results in
less restrictive financial covenants, (ii) the definitions of “Dominion/Covenant
Trigger Event” or “Reporting Trigger Event,” in each case, without the prior
written consent of all Lenders.

14.1.2 Limitations. The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among themselves.
Only the consent of the parties to the Fee Letter, Intercreditor Agreement or
any agreement relating to a Bank Product shall be required for any modification
of such agreement, and any non-Lender that is party to a Bank Product agreement
shall have no right to participate in any manner in modification of any other
Loan Document. Any waiver or consent granted by Agent or Lenders hereunder shall
be effective only if in writing and only for the matter specified.

 

-91-



--------------------------------------------------------------------------------

14.1.3 Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

14.2 Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall
any party to a Loan Document have any obligation thereunder to indemnify or hold
harmless an Indemnitee with respect to a Claim that is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence or willful misconduct of such Indemnitee.

14.3 Notices and Communications.

14.3.1 Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 14.3. Each
such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2, or 4.1.1
shall be effective until actually received by the individual to whose attention
at Agent such notice is required to be sent. Any written notice or other
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed party.
Any notice received by Borrower Agent shall be deemed received by all Borrowers.

14.3.2 Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4. Agent and Lenders make no
assurances as to the privacy and security of electronic communications.
Electronic and voice mail may not be used as effective notice under the Loan
Documents.

14.3.3 Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Borrower even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.

 

-92-



--------------------------------------------------------------------------------

14.4 Performance of Borrowers’ Obligations. Agent may, in its discretion at any
time and from time to time, at Borrowers’ expense, pay any amount or do any act
required of a Borrower under any Loan Documents or otherwise lawfully requested
by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Borrowers, on demand, with interest from
the date incurred to the date of payment thereof at the Default Rate applicable
to Base Rate Revolver Loans. Any payment made or action taken by Agent under
this Section shall be without prejudice to any right to assert an Event of
Default or to exercise any other rights or remedies under the Loan Documents.

14.5 Credit Inquiries. Each Borrower hereby authorizes Agent and Lenders (but
they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary.

14.6 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7 Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control. It is expressly acknowledged and agreed that
Agent and Lenders’ rights and remedies hereunder are subject to the terms and
conditions of the Intercreditor Agreement, and in the event of any conflict
between the Loan Documents and the Intercreditor Agreement, the Intercreditor
Agreement shall control.

14.8 Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of such
agreement.

14.9 Entire Agreement. Time is of the essence of the Loan Documents. The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

 

-93-



--------------------------------------------------------------------------------

14.10 Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Revolver
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent or Lenders pursuant
to the Loan Documents shall be deemed to constitute Agent and Lenders to be a
partnership, association, joint venture or any other kind of entity, nor to
constitute control of any Borrower.

14.11 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any related arranging or other
services by Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Borrowers and such Person;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is and
has been acting solely as a principal in connection with this credit facility,
is not the financial advisor, agent or fiduciary for Borrowers, any of their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
those of Borrowers and their Affiliates, and have no obligation to disclose any
of such interests to Borrowers or their Affiliates. To the fullest extent
permitted by Applicable Law, each Borrower hereby waives and releases any claims
that it may have against Agent, Lenders, their Affiliates and any arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by a Loan Document.

14.12 Confidentiality. Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding, or other exercise of rights or
remedies, relating to any Loan Documents or Obligations; (f) subject to an
agreement containing provisions substantially the same as this Section, to any
Transferee or any actual or prospective party (or its advisors) to any Bank
Product; (g) with the consent of Borrower Agent; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) is available to Agent, any Lender, Issuing Bank or any of
their Affiliates on a non-confidential basis from a source other than Borrowers.
Notwithstanding the foregoing, Agent and Lenders may publish or disseminate
general

 

-94-



--------------------------------------------------------------------------------

information describing this credit facility, including the names and addresses
of Borrowers and a general description of Borrowers’ businesses, and may use
Borrowers’ logos, trademarks or product photographs in advertising materials. As
used herein, “Information” means all information received from an Obligor or
Subsidiary relating to it or its business that is identified as confidential
when delivered. Any Person required to maintain the confidentiality of
Information pursuant to this Section shall be deemed to have complied if it
exercises the same degree of care that it accords its own confidential
information. Each of Agent, Lenders and Issuing Bank acknowledges that
(i) Information may include material non-public information concerning an
Obligor or Subsidiary; (ii) it has developed compliance procedures regarding the
use of material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws.

14.13 [INTENTIONALLY OMITTED].

14.14 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

14.15 Consent to Forum; Arbitration.

14.15.1 Forum. EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER CALIFORNIA,
IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND
AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT.
EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY
HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1. Nothing herein shall limit
the right of Agent or any Lender to bring proceedings against any Obligor in any
other court, nor limit the right of any party to serve process in any other
manner permitted by Applicable Law. Nothing in this Agreement shall be deemed to
preclude enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.

14.15.2 Arbitration. Notwithstanding any other provision of this Agreement to
the contrary, any controversy or claim among the parties relating in any way to
any Obligations or Loan Documents, including any alleged tort, shall at the
request of any party hereto be determined by binding arbitration conducted in
accordance with the United States Arbitration Act (Title 9 U.S. Code).
Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association (“AAA”), and the terms of this
Section. In the event of any inconsistency, the terms of this Section shall
control. If AAA is unwilling or unable to serve as the provider of arbitration
or to enforce any provision of this Section, Agent may designate another
arbitration organization with similar procedures to serve as the provider of
arbitration.

 

-95-



--------------------------------------------------------------------------------

The arbitration proceedings shall be conducted in Los Angeles or Pasadena,
California. The arbitration hearing shall commence within 90 days of the
arbitration demand and close within 90 days thereafter. The arbitration award
must be issued within 30 days after close of the hearing (subject to extension
by the arbitrator for up to 60 days upon a showing of good cause), and shall
include a concise written statement of reasons for the award. The arbitrator
shall give effect to applicable statutes of limitation in determining any
controversy or claim, and for these purposes, service on AAA under applicable
AAA rules of a notice of claim is the equivalent of the filing of a lawsuit. Any
dispute concerning this Section or whether a controversy or claim is arbitrable
shall be determined by the arbitrator. The arbitrator shall have the power to
award legal fees to the extent provided by this Agreement. Judgment upon an
arbitration award may be entered in any court having jurisdiction. The
arbitrator shall not have the power to commit errors of law or legal reasoning,
and any award may be reviewed and vacated or corrected on appeal to a court of
competent jurisdiction for any such error. The institution and maintenance of an
action for judicial relief or pursuant to a provisional or ancillary remedy
shall not constitute a waiver of the right of any party, including the
plaintiff, to submit the controversy or claim to arbitration if any other party
contests such action for judicial relief. No controversy or claim shall be
submitted to arbitration without the consent of all parties if, at the time of
the proposed submission, such controversy or claim relates to an obligation
secured by Real Estate, but if all parties do not consent to submission of such
a controversy or claim to arbitration, it shall be determined as provided in the
next sentence. At the request of any party, a controversy or claim that is not
submitted to arbitration as provided above shall be determined by judicial
reference; and if such an election is made, the parties shall designate to the
court a referee or referees selected under the auspices of the AAA in the same
manner as arbitrators are selected in AAA sponsored proceedings and the
presiding referee of the panel (or the referee if there is a single referee)
shall be an active attorney or retired judge; and judgment upon the award
rendered by such referee or referees shall be entered in the court in which
proceeding was commenced. None of the foregoing provisions of this Section shall
limit the right of Agent or Lenders to exercise self-help remedies, such as
setoff, foreclosure or sale of any Collateral or to obtain provisional or
ancillary remedies from a court of competent jurisdiction before, after or
during any arbitration proceeding. The exercise of a remedy does not waive the
right of any party to resort to arbitration or reference. At Agent’s option,
foreclosure under a Mortgage may be accomplished either by exercise of power of
sale thereunder or by judicial foreclosure.

14.16 Waivers by Borrowers. To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent or any
Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance

 

-96-



--------------------------------------------------------------------------------

hereof. Each Borrower acknowledges that the foregoing waivers are a material
inducement to Agent and Lenders entering into this Agreement and that Agent and
Lenders are relying upon the foregoing in their dealings with Borrowers. Each
Borrower has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

14.17 Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Borrowers’ management and owners,
such as legal name, address, social security number and date of birth.

[Remainder of page intentionally left blank; signatures begin on following page]

 

-97-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

BORROWER:

SPANSION LLC,

a Delaware limited liability company

By:  

/s/    John H. Kispert

Name:  

John H. Kispert

Title:  

President and Chief Executive Officer

Address:   915 DeGuigne Drive   P.O Box 3453   Sunnyvale, CA 94088 Attn: General
Counsel Telecopy: (408) 774-7443 PARENT:

SPANSION INC.,

a Delaware corporation

By:  

/s/    John H. Kispert

Name:  

John H. Kispert

Title:  

President and Chief Executive Officer

Address:   915 DeGuigne Drive   P.O Box 3453   Sunnyvale, CA 94088

Attn: General Counsel

Telecopy: (408) 774-7443

Loan and Security Agreement



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Agent and a Lender

By:

 

/s/    Steven W. Sharp

Name:

 

Steven W. Sharp

Title:

 

Vice President

Address:

  Bank of America, N.A.   55 South Lake Avenue, Suite 900   Pasadena, CA 91101

Attn: Steven W. Sharp, Vice President

Telecopy: (877) 207-2452

Loan and Security Agreement



--------------------------------------------------------------------------------

WACHOVIA CAPITAL FINANCE

CORPORATION (NEW ENGLAND),

as a Lender

By:

 

/s/    Jeff Royston

Name:

 

Jeff Royston

Title:

 

Vice President

Address:

 

2450 Colorado Ave. STE 3000 W

 

Santa Monica, CA 90404

Loan and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT A

to

Loan and Security Agreement

REVOLVER NOTE

 

[Date]    $                         [City, State of Governing Law]

SPANSION LLC, a Delaware limited liability company (“Spansion”) and certain of
Spansion’s subsidiaries party hereto (such subsidiaries together with Spansion,
individually, a “Borrower” and, collectively, the “Borrowers”), for value
received, hereby unconditionally promise to pay, on a joint and several basis,
to the order of          (“Lender”), the principal sum of          DOLLARS
($        ), or such lesser amount as may be advanced by Lender as Revolver
Loans and owing as LC Obligations from time to time under the Loan Agreement
described below, together with all accrued and unpaid interest thereon. Terms
are used herein as defined in the Loan and Security Agreement dated as of
May 10, 2010, among Borrowers, Bank of America, N.A., as Agent, Lender, and
certain other financial institutions, as such agreement may be amended,
modified, renewed or extended from time to time (“Loan Agreement”).

Principal of and interest on this Revolver Note from time to time outstanding
shall be due and payable as provided in the Loan Agreement. This Revolver Note
is issued pursuant to and evidences Revolver Loans and LC Obligations under the
Loan Agreement, to which reference is made for a statement of the rights and
obligations of Lender and the duties and obligations of Borrowers. The Loan
Agreement contains provisions for acceleration of the maturity of this Revolver
Note upon the happening of certain stated events, and for the borrowing,
prepayment and reborrowing of amounts upon specified terms and conditions.

The holder of this Revolver Note is hereby authorized by Borrowers to record on
a schedule annexed to this Revolver Note (or on a supplemental schedule) the
amounts owing with respect to Revolver Loans and LC Obligations, and the payment
thereof. Failure to make any notation, however, shall not affect the rights of
the holder of this Revolver Note or any obligations of Borrowers hereunder or
under any other Loan Documents.

Time is of the essence of this Revolver Note. Each Borrower and all endorsers,
sureties and guarantors of this Revolver Note hereby severally waive demand,
presentment for payment, protest, notice of protest, notice of intention to
accelerate the maturity of this Revolver Note, diligence in collecting, the
bringing of any suit against any party, and any notice of or defense on account
of any extensions, renewals, partial payments, or changes in any manner of or in
this Revolver Note or in any of its terms, provisions and covenants, or any
releases or substitutions of any security, or any delay, indulgence or other act
of any trustee or any holder hereof, whether before or after maturity. Borrowers
jointly and severally agree to pay, and to save the holder of this Revolver Note
harmless against, any liability for the payment of all costs and expenses
(including without limitation reasonable attorneys’ fees) if this Revolver Note
is collected by or through an attorney-at-law.

 

A-1



--------------------------------------------------------------------------------

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Revolver Note for the use, forbearance or detention of
money advanced hereunder exceed the highest lawful rate permitted under
Applicable Law. If any such excess amount is inadvertently paid by Borrowers or
inadvertently received by the holder of this Revolver Note, such excess shall be
returned to Borrowers or credited as a payment of principal, in accordance with
the Loan Agreement. It is the intent hereof that Borrowers not pay or contract
to pay, and that holder of this Revolver Note not receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by Borrowers under Applicable Law.

This Revolver Note shall be governed by the laws of the State of California,
without giving effect to any conflict of law principles (but giving effect to
federal laws relating to national banks).

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

Attest:      

 

 

      Secretary       By  

 

      Title:   [Seal]         Attest:      

 

 

    Secretary       By  

 

      Title:   [Seal]         Attest:      

 

     

 

      Secretary       By  

 

      Title:   [Seal]        

 

A-2



--------------------------------------------------------------------------------

Exhibit B

to

Loan and Security Agreement

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Loan and Security Agreement dated as of May 10, 2010,
as amended (“Loan Agreement”), among SPANSION INC., a Delaware corporation
(“Parent”), SPANSION LLC, a Delaware limited liability company (“Spansion”) and
certain of Spansion’s subsidiaries party hereto (such subsidiaries together with
Spansion, individually, a “Borrower” and, collectively, the “Borrowers”), BANK
OF AMERICA, N.A., as agent (“Agent”) for the financial institutions from time to
time party to the Loan Agreement (“Lenders”), and such Lenders. Terms are used
herein as defined in the Loan Agreement.

                              (“Assignor”) and                      (“Assignee”)
agree as follows:

1. Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $         of Assignor’s outstanding
Revolver Loans and $         of Assignor’s participations in LC Obligations, and
(b) the amount of $         of Assignor’s Revolver Commitment (which represents
    % of the total Revolver Commitments), (the foregoing items being,
collectively, the “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable. From
and after the Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor’s obligations in respect of the Assigned Interest,
and all principal, interest, fees and other amounts which would otherwise be
payable to or for Assignor’s account in respect of the Assigned Interest shall
be payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date.

2. Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, its Revolver Commitment is $        , and the outstanding
balance of its Revolver Loans and participations in LC Obligations is $        ;
(b) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Loan Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Agreement or any
other instrument or document furnished pursuant thereto, other than that
Assignor is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim; and
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrowers or the performance by Borrowers
of their obligations under the Loan Documents. [Assignor is attaching the
Revolver Note[s] held by it and requests that Agent exchange such Revolver
Note[s] for new Revolver Notes payable to Assignee [and Assignor].]

 

B-1



--------------------------------------------------------------------------------

3. Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (b) confirms that it has received copies of
the Loan Agreement and such other Loan Documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA.

4. This Agreement shall be governed by the laws of the State of California. If
any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.

5. Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

(a) If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

 

  

 

     

 

     

 

  

(b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

 

  

 

     

 

     

 

  

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

  

 

     

 

      ABA No. ___________________________________      

 

      Account No. ________________________________      
Reference: __________________________________   

 

B-2



--------------------------------------------------------------------------------

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

  

 

     

 

      ABA No. ___________________________________      

 

      Account No. ________________________________      
Reference: __________________________________   

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
                    .

 

 

(“Assignee”) By  

 

Title:  

 

(“Assignor”) By  

 

Title:  

 

B-4



--------------------------------------------------------------------------------

Exhibit C

to

Loan and Security Agreement

ASSIGNMENT NOTICE

Reference is made to (1) the Loan and Security Agreement dated as of May 10,
2010, as amended (“Loan Agreement”), among SPANSION INC., a Delaware corporation
(“Parent”), SPANSION LLC, a Delaware limited liability company (“Spansion”) and
certain of Spansion’s subsidiaries party hereto (such subsidiaries together with
Spansion, individually, a “Borrower” and, collectively, the “Borrowers”), BANK
OF AMERICA, N.A., as agent (“Agent”) for the financial institutions from time to
time party to the Loan Agreement (“Lenders”), and such Lenders; and (2) the
Assignment and Acceptance dated as of         , 20     (“Assignment Agreement”),
between                              (“Assignor”) and                     
(“Assignee”). Terms are used herein as defined in the Loan Agreement.

Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$         of Assignor’s outstanding Revolver Loans and $         of Assignor’s
participations in LC Obligations, and (b) the amount of $         of Assignor’s
Revolver Commitment (which represents     % of the total Revolver Commitments)
(the foregoing items being, collectively, the “Assigned Interest”), together
with an interest in the Loan Documents corresponding to the Assigned Interest.
This Agreement shall be effective as of the date (“Effective Date”) indicated
below, provided this Assignment Notice is executed by Assignor, Assignee, Agent
and Borrower Agent, if applicable. Pursuant to the Assignment Agreement,
Assignee has expressly assumed all of Assignor’s obligations under the Loan
Agreement to the extent of the Assigned Interest, as of the Effective Date.

For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $        , and Assignee’s Revolver Commitment to be
increased by $        .

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

  

 

     

 

     

 

  

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.

This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment Notice is executed as of
                    .

 

 

(“Assignee”) By  

 

Title:

 

 

(“Assignor”) By  

 

Title:

 

ACKNOWLEDGED AND AGREED,

AS OF THE DATE SET FORTH ABOVE:

 

BORROWER AGENT:*

 

By  

 

Title:  

* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.

 

BANK OF AMERICA, N.A., as Agent By  

 

Title:  

 

C-2